Exhibit 10.1

 

 

 

Published CUSIP Number:                     

CREDIT AGREEMENT

Dated as of August 26, 2011

among

CARMAX AUTO SUPERSTORES, INC.,

as the Revolving Borrower,

CERTAIN SUBSIDIARIES,

as Designated Borrowers,

CARMAX, INC.,

and

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

TOYOTA MOTOR CREDIT CORPORATION

and

U.S. BANK NATIONAL ASSOCIATION,

as

Co-Documentation Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

J.P. MORGAN SECURITIES LLC,

as

Joint Lead Arrangers and Co-Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      25   

1.03

   Accounting Terms      25   

1.04

   Rounding      26   

1.05

   Times of Day      26   

1.06

   Letter of Credit Amounts      26   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     26   

2.01

   Committed Loans      26   

2.02

   Borrowings and Conversions of Committed Loans      27   

2.03

   Letters of Credit      27   

2.04

   Swing Line Loans      36   

2.05

   New Vehicle Swing Line Loans      39   

2.06

   Prepayments      43   

2.07

   Termination or Reduction of Commitments      44   

2.08

   Repayment of Loans      44   

2.09

   Interest      45   

2.10

   Fees      45   

2.11

   Computation of Interest and Fees      46   

2.12

   Evidence of Debt      46   

2.13

   Payments Generally; Administrative Agent’s Clawback      47   

2.14

   Sharing of Payments by Lenders      49   

2.15

   Designated Borrowers      49   

2.16

   Increase in Commitments      51   

2.17

   Cash Collateral      52   

2.18

   Defaulting Lenders      54   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     56   

3.01

   Taxes      56   

3.02

   Illegality      58   

3.03

   Inability to Determine Rates      58   

3.04

   Increased Costs      58   

3.05

   Mitigation Obligations; Replacement of Lenders      60   

3.06

   Survival      60   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     61   

4.01

   Conditions of Initial Credit Extension      61   

4.02

   Conditions to all Credit Extensions (other than pursuant to a Payment
Commitment)      62   

4.03

   Conditions to all New Vehicle Swing Line Borrowings pursuant to a Payment
Commitment      63   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     63   

5.01

   Existence, Qualification and Power      63   

5.02

   Authorization; No Contravention      64   

5.03

   Governmental Authorization; Other Consents      64   

 

i



--------------------------------------------------------------------------------

5.04

   Binding Effect      64   

5.05

   Financial Statements; No Material Adverse Effect      64   

5.06

   Litigation      65   

5.07

   No Default      65   

5.08

   Ownership of Property; Liens      65   

5.09

   Insurance      65   

5.10

   Environmental Compliance      65   

5.11

   Taxes      65   

5.12

   ERISA Compliance      66   

5.13

   Subsidiaries; Equity Interests      66   

5.14

   Margin Regulations; Investment Company Act      66   

5.15

   Disclosure      67   

5.16

   Compliance with Laws      67   

5.17

   Intellectual Property; Licenses, Etc      67   

5.18

   Books and Records      67   

ARTICLE VI AFFIRMATIVE COVENANTS

     67   

6.01

   Financial Statements      67   

6.02

   Certificates; Other Information      68   

6.03

   Notices      70   

6.04

   Payment of Obligations      70   

6.05

   Preservation of Existence, Etc.      71   

6.06

   Maintenance of Properties      71   

6.07

   Maintenance of Insurance      71   

6.08

   Compliance with Laws and Contractual Obligations      71   

6.09

   Books and Records      71   

6.10

   Inspection Rights      71   

6.11

   Use of Proceeds      72   

6.12

   New Subsidiaries      72   

ARTICLE VII NEGATIVE COVENANTS

     72   

7.01

   Liens      72   

7.02

   Investments      74   

7.03

   Fundamental Changes      75   

7.04

   Dispositions      76   

7.05

   Change in Nature of Business      77   

7.06

   Transactions with Affiliates      77   

7.07

   Burdensome Agreements      77   

7.08

   Use of Proceeds      78   

7.09

   Financial Covenants      78   

7.10

   Acquisitions      78   

7.11

   Indebtedness      78   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     78   

8.01

   Events of Default      78   

8.02

   Remedies Upon Event of Default      81   

8.03

   Application of Funds      81   

ARTICLE IX ADMINISTRATIVE AGENT

     82   

9.01

   Appointment and Authority      82   

9.02

   Rights as a Lender      83   

 

ii



--------------------------------------------------------------------------------

9.03

   Exculpatory Provisions      83   

9.04

   Reliance by Administrative Agent      84   

9.05

   Delegation of Duties      84   

9.06

   Resignation of Administrative Agent      84   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      85   

9.08

   No Other Duties, Etc.      85   

9.09

   Administrative Agent May File Proofs of Claim      85   

9.10

   Guaranty Matters      86   

ARTICLE X MISCELLANEOUS

     86   

10.01

   Amendments, Etc.      86   

10.02

   Notices; Effectiveness; Electronic Communication      87   

10.03

   No Waiver; Cumulative Remedies; Enforcement      89   

10.04

   Expenses; Indemnity; Damage Waiver      90   

10.05

   Payments Set Aside      92   

10.06

   Successors and Assigns      92   

10.07

   Treatment of Certain Information; Confidentiality      96   

10.08

   Right of Setoff      97   

10.09

   Interest Rate Limitation      98   

10.10

   Counterparts; Integration; Effectiveness      98   

10.11

   Survival of Representations and Warranties      98   

10.12

   Severability      98   

10.13

   Replacement of Lenders      98   

10.14

   Governing Law; Jurisdiction; Etc.      99   

10.15

   Waiver of Jury Trial      100   

10.16

   No Advisory or Fiduciary Responsibility      100   

10.17

   Electronic Execution of Assignments and Certain Other Documents      101   

10.18

   USA PATRIOT Act Notice      101   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01    Term Securitization Programs 2.01    Commitments and Applicable
Percentages 5.06    Litigation 5.13    Subsidiaries and Other Equity Investments
7.01    Existing Liens 7.02    Existing Investments 10.02    Administrative
Agent’s Office; Certain Addresses for Notices 10.08    Restricted Deposit
Accounts

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C    New Vehicle Swing
Line Loan Notice D    Note E    Compliance Certificate F    Assignment and
Assumption G    Company Guaranty Agreement H    Subsidiary Guaranty Agreement I
   Joinder Agreement J    Designated Borrower Notice K    Opinion Matters

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 26, 2011, among
CARMAX AUTO SUPERSTORES, INC., a Virginia corporation (the “Revolving
Borrower”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.15 (each a “Designated Borrower” and, together with the Revolving
Borrower, the “Borrowers” and, each a “Borrower”), CARMAX, INC., a Virginia
corporation (the “Company”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, New Vehicle Swing Line Lender
and L/C Issuer, and JPMORGAN CHASE BANK, N.A., as L/C Issuer.

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABCP Facility” means (a) the private securitization facility governed by the
Transfer and Administration Agreement dated as of December 1, 2004 among CarMax
Funding II, as transferor, CarMax Business Services, LLC, a Delaware limited
liability company, individually and as servicer, Bank of America, as a bank
investor, as a class agent and as agent, and the other investors and class
agents party thereto, as amended, supplemented or otherwise modified from time
to time, (b) the private securitization facility governed by the Transfer and
Administration Agreement dated as of May 25, 2010 among CarMax Funding III, as
transferor, CarMax Business Services, LLC, a Delaware limited liability company,
individually and as servicer, Wells Fargo Securities LLC, a Delaware limited
liability company, as a class agent and as agent, and the investors and other
class agents party thereto, as amended, supplemented or otherwise modified from
time to time, and (c) any other asset-backed commercial paper facility under
which retail installment contracts originated by the Company or any other Loan
Party are sold, transferred or assigned from time to time to one or more special
purpose entities in a transaction that constitutes a “true sale” for bankruptcy
purposes (as evidenced by an opinion prepared and delivered in a manner
consistent with market standards by reputable independent counsel experienced in
securitization transactions) for a price equal to not less than the fair market
value of such retail installment contracts and on such other terms and
conditions as shall be reasonable and customary for such transactions; provided,
however, that (x) such arrangement does not include (i) provisions under which
the Company or any Subsidiary (other than an Excluded Special Purpose Finance
Subsidiary) directly assumes the credit risk associated with such retail
installment contracts, (ii) direct or indirect recourse provisions under which,
based on the historical performance of such retail installment contracts, the
Company or any Subsidiary (other than an Excluded Special Purpose Finance
Subsidiary) could reasonably be expected to suffer economic loss, or (iii) any
recourse provisions which are not customary for transactions of such type and
(y) such arrangement does not result in the creation of any Lien on the assets
of the Company or any Subsidiary (other than Excluded Special Purpose Finance
Subsidiaries), other than Liens on such retail installment contracts and the
Related Property.



--------------------------------------------------------------------------------

“Acceleration Event” has the meaning specified in Section 8.01(e).

“Acquisition” means the acquisition of (i) a controlling equity interest or
other controlling ownership interest in another Person (including the purchase
of an option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person, or (iii) assets constituting a
vehicle dealership.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. The amount of
the Aggregate Commitments in effect on the Closing Date is $700,000,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

2



--------------------------------------------------------------------------------

Pricing Tier    Consolidated
Leverage Ratio    Commitment
Fee   Applicable Rate for
Eurodollar Rate
Loans and Letter of
Credit Fees   Applicable
Rate
for Base Rate
Loans

1

   <0.75:1    0.20%   1.25%   0.25%

2

   > 0.75:1 but <
1.75:1    0.25%   1.50%   0.50%

3

   > 1.75:1    0.30%   1.75%   0.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered in accordance with
Section 6.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 6.02(a) for the fiscal quarter
ending August 31, 2011 shall be determined based upon Pricing Tier 2.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS and J.P. Morgan Securities LLC, in their capacities as
joint lead arrangers and co-book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit F or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries as at February 28, 2011, and the related
consolidated statements of earnings, shareholders’ equity and cash flows of the
Company and its Subsidiaries for the fiscal year ended on that date, including
the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

3



--------------------------------------------------------------------------------

“Autoborrow Agreement” means an agreement by and between the Revolving Borrower
and the Swing Line Lender, providing for the automatic advance of Swing Line
Loans by the Swing Line Lender under the conditions set forth therein.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Bilateral New Vehicle Swing Line Loan” means the portion of any New Vehicle
Swing Line Loan made pursuant to Section 2.05(a) which (i) causes the
Outstanding Amount of New Vehicle Swing Line Loans or other Obligations to
exceed the New Vehicle Swing Line Sublimit or any limit set forth in
Section 2.05(a), or (ii) is made when the conditions in Section 4.02 are not
otherwise met.

“Bilateral Swing Line Loan” means the portion of any Swing Line Loan made
pursuant to Section 2.04(a) which causes the Outstanding Amount of Swing Line
Loans or other Obligations to exceed the Swing Line Sublimit or any limit set
forth in Section 2.04(a).

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers’ Liabilities” has the meaning specified in Section 2.15(c).

“Borrowing” means a Committed Borrowing, a Swing Line Borrowing or a New Vehicle
Swing Line Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York State or the state where the Administrative Agent’s Office
is located and if such day relates to any Eurodollar Rate Loan, means any such
day that is also a London Banking Day.

“CarMax Funding II” means CarMax Funding II, LLC, a Delaware limited liability
company.

“CarMax Funding III” means CarMax Funding III, LLC, a Delaware limited liability
company.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the New Vehicle Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, Obligations in respect of New Vehicle Swing Line
Loans, or obligations of Lenders to fund participations in respect of any
thereof (as the context may require), cash or deposit account balances or, if
the L/C Issuer, the Swing Line Lender or the New Vehicle Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer, the New
Vehicle Swing Line Lender or the Swing Line Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than three
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit with (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than three months from the date of acquisition, (c) commercial paper
and variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within three
months of the date of acquisition, (d) overnight repurchase agreements entered
into by any Person with a bank or trust company (including any of the Lenders)
or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations, and (e) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) all regulations,
requests, rules, guidelines or directives under or issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”)
and (y) all regulations, requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, to the extent such regulation, request, rule,
guideline or directive is either (A) enacted, adopted or issued after the
Closing Date (but regardless of the date the applicable provision of the
Dodd-Frank Act or Basel III with respect to which such regulation, request,
rule, guideline or directive relates was enacted, adopted or issued) or
(B) enacted, adopted or issued prior to the Closing Date but does not require
compliance therewith or which is not fully implemented until after the Closing
Date.

“Change of Control” means an event or series of events by which:

 

5



--------------------------------------------------------------------------------

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than Existing Management, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the Revolving Borrower ceases to be a direct or indirect, wholly-owned
Subsidiary of the Company; or

(d) the Revolving Borrower becomes a direct or indirect Subsidiary of any
Subsidiary that is not a Loan Party.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collection Account” means account #XXXXXXX-XXXXXX maintained in the name of
CarMax Business Services, LLC, d/b/a CarMax Auto Finance, at Wells Fargo Bank,
National Association.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Revolving Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, (c) purchase participations in Swing Line
Loans, and (d) purchase participations in New Vehicle Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

6



--------------------------------------------------------------------------------

“Commitment Fee” has the meaning specified in Section 2.10(a).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01, provided that, for
purposes of clarity, Committed Loans shall not include Swing Line Loans or New
Vehicle Swing Line Loans, but shall include any Loan made pursuant to
Section 2.04(c)(i) or 2.05(e)(i).

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, or (b) a
conversion of Committed Loans from one Type to the other pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty Agreement” means the Company Guaranty Agreement made by the
Company in favor of the Administrative Agent and the Lenders, substantially in
the form of Exhibit G.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) share-based compensation expense reducing such
Consolidated Net Income which does not represent a cash item in such period or
any future period, and (v) other non-recurring expenses of the Company and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax credits of the Company and its Subsidiaries for
such period and (ii) all non-cash items increasing such Consolidated Net Income.

“Consolidated EBITDAR” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated EBITDA for
such period, plus Consolidated Rental Obligations for such period.

“Consolidated Funded Debt” means, with respect to the Company and its
Subsidiaries on a consolidated basis, at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Persons for borrowed money and all obligations of
such Persons evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all unreimbursed obligations of such Persons arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

(c) all obligations of such Persons to pay the deferred purchase price of
property or services (other than trade accounts payable arising in the ordinary
course of business);

 

7



--------------------------------------------------------------------------------

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Persons (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Persons or is limited in
recourse;

(e) capital leases and Synthetic Lease Obligations; and

(f) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, Consolidated Funded Debt shall include the Indebtedness
of the types described above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or any of its Subsidiaries is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such Person
(in which case such Indebtedness shall not be included) or the liability of such
Person in respect of such Indebtedness is expressly limited (in which case such
Indebtedness shall only be included to the extent of such liability). The amount
of any Indebtedness secured by a Lien on property owned or being purchased by
the Company or any of its Subsidiaries shall be deemed to be the lesser of the
outstanding amount of such Indebtedness and the fair market value of such
property as determined by such Person in good faith if recourse with respect to
such Indebtedness is expressly limited to such property. The amount of any
capital lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.
Consolidated Funded Debt shall not include the liabilities of any Excluded
Special Purpose Finance Subsidiary.

“Consolidated Interest and Rent Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the four fiscal quarter
period ending on such date to (b) Consolidated Interest Charges for such period
plus Consolidated Rental Obligations for the four fiscal quarter period ending
on such date (excluding such rental obligations with respect to real property
purchased during such four quarter period).

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all gross interest expense
(without reducing such amount by, or otherwise netting out, any interest income,
floorplan assistance, interest credits or other similar income), premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, but excluding any such interest or expense of
(i) an Excluded Special Purpose Finance Subsidiary or (ii) any Person that is
neither the Company nor a Subsidiary, which interest or expense (in the case of
each of clauses (i) and (ii)) arises pursuant to a Permitted Sale Facility, and
(b) the portion of rent expense of the Company and its Subsidiaries with respect
to such period under (i) capital leases that is treated as interest in
accordance with GAAP and (ii) Synthetic Lease Obligations that would be treated
as interest under GAAP were such leases treated as capital leases.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) an amount equal to (i) the Consolidated Funded Debt as of such date plus
(ii) the product of (A) eight (8) times (B) Consolidated Rental Obligations for
the four fiscal quarter period ending on such date (excluding such rental
obligations with respect to real property purchased during such four quarter
period) to (b) Consolidated EBITDAR for the four fiscal quarter period ending on
such date.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for such
period.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) an amount equal to (i) the Consolidated Funded Debt as of such date
minus (ii) the amount of unrestricted cash and Cash Equivalents held by the
Borrowers in the United States as of such date in excess of $15,000,000 (which
cash is verifiable by the Administrative Agent) plus (iii) the product of
(A) eight (8) times (B) Consolidated Rental Obligations for the four fiscal
quarter period ending on such date (excluding such rental obligations with
respect to real property purchased during such four quarter period) to
(b) Consolidated EBITDAR for the four fiscal quarter period ending on such date.

“Consolidated Rental Obligations” means, for any period, the aggregate amount of
all rental obligations accrued during such period for which the Company and its
Subsidiaries are directly or indirectly liable (as lessee or as guarantor or
other surety but without duplication) under all leases (excluding capital
leases) in effect at any time during such period, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Unencumbered Current Assets” means, as of any date of
determination, the book value of current assets of the Company and its
Subsidiaries, on a consolidated basis, that are not subject to any Lien securing
Indebtedness.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, (vi) the aggregate fair market
value of all other consideration given by the Company or any Subsidiary in
connection with such Acquisition, and (vii) out of pocket transaction costs for
the services and expenses of attorneys, accountants and other consultants
incurred in effecting such Acquisition, and other similar transaction costs so
incurred, provided that the Cost of Acquisition shall not include the purchase
price of floored vehicles acquired in connection with such Acquisition. For
purposes of determining the Cost of Acquisition for any transaction, (A) the
Equity Interests of the Company shall be valued (I) in the case of any Equity
Interests then designated as a national market system security by the National
Association of Securities Dealers, Inc. (“NASDAQ”) or listed on a national
securities exchange, the average of the last reported bid and ask quotations or
the last prices reported thereon, and (II) with respect to any other Equity
Interests, as determined by the Board of Directors of the Company and, if
reasonably requested by the Administrative Agent, determined to be a reasonable
valuation by the Public Accountant, (B) the Equity Interests of any Subsidiary
shall be valued

 

9



--------------------------------------------------------------------------------

as determined by the Board of Directors of such Subsidiary and, if reasonably
requested by the Administrative Agent, determined to be a reasonable valuation
by the Public Accountant, and (C) with respect to any Acquisition accomplished
pursuant to the exercise of options or warrants or the conversion of securities,
the Cost of Acquisition shall include both the cost of acquiring such option,
warrant or convertible security as well as the cost of exercise or conversion.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a fee rate equal to the Applicable Rate
plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit, Swing Line Loans
or New Vehicle Swing Line Loans, within three Business Days of the date required
to be funded by it hereunder, unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Company or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such notice or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such notice or public
statement) cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Company), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

10



--------------------------------------------------------------------------------

“Designated Borrower Notice” has the meaning specified in Section 2.15(b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the

 

11



--------------------------------------------------------------------------------

commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability upon the Company or any ERISA Affiliate under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, that
has not been satisfied in full.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or by such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Committed Loan” means a Committed Loan that is a Eurodollar
Rate Loan.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Special Purpose Finance Subsidiaries” means, collectively, (a) CarMax
Funding II, (b) CarMax Auto Funding LLC, a Delaware limited liability company,
(c) CarMax Funding III, (d) CarMax Funding Services, LLC, a Delaware limited
liability company, (e) CarMax Funding Services II, LLC, a Delaware limited
liability company, and (f) any other special purpose Subsidiary formed to
purchase or otherwise acquire retail installment contracts in connection with an
existing or proposed Permitted Sale Facility and which does not conduct any
business other than in connection with such Permitted Sale Facility.

“Excluded Subsidiaries” means, collectively, (a) Glen Allen Insurance, Ltd., a
Bermuda company, and (b) each Excluded Special Purpose Finance Subsidiary.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company or any Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), including branch
profits taxes, and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Company or such
Borrower, as the case may be, is located, (c) any taxes imposed on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA to
establish that such payment is exempt from withholding under FATCA and (d) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Company under Section 10.13), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Company or the
applicable Borrower, as the case may be, with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of August 24, 2005, as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, among the Company,
as guarantor, the Borrowers and Bank of America, as agent, and the lenders party
thereto.

“Existing Management” means any of Tom Folliard, Keith Browning, Mike Dolan, Joe
Kunkel, Eric Margolin, Thomas Reedy, Richard Smith or William Wood.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means (a) the letter agreement, dated July 22, 2011, among the
Company, the Administrative Agent and MLPFS and (b) the letter agreement, dated
July 22, 2011, among the Company, JPMorgan and J.P. Morgan Securities LLC.

“Foreign Lender” means, with respect to the Company or any Borrower, any Lender
that is organized under the laws of a jurisdiction other than that in which the
Company or such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

13



--------------------------------------------------------------------------------

“Franchise Agreement” means a franchise agreement or a framework agreement, in
each case between a Loan Party and a manufacturer or distributor of New
Vehicles.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participations or obligation to acquire, refinance or fund
participations has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of the outstanding Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participations or obligation to acquire, refinance or fund participations has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (c) with respect to the New Vehicle Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding New Vehicle Swing
Line Loans other than New Vehicle Swing Line Loans as to which such Defaulting
Lender’s participations or obligation to acquire, refinance or fund
participations has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that “Guarantee” shall not include endorsements of drafts or other negotiable
instruments for collection or deposit in the ordinary

 

14



--------------------------------------------------------------------------------

course of business. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith; provided, however, that the
amount of any Guarantee described in clause (b) above which is expressly
non-recourse to the other assets of such Person shall be deemed to be the lesser
of the amount determined as described above and the fair market value of the
assets subject to such Lien as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranties” means the Company Guaranty Agreement and the Subsidiary Guaranty
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increase Effective Date” has the meaning specified in Section 2.16(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable arising in the ordinary
course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability

 

15



--------------------------------------------------------------------------------

company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person (in which case
such Indebtedness shall not be included) or the liability of such Person in
respect of such Indebtedness is expressly limited (in which case such
Indebtedness shall only be included to the extent of such liability). The amount
of any Indebtedness secured by a Lien on property owned or being purchased by
any Person shall be deemed to be the lesser of the outstanding amount of such
Indebtedness and the fair market value of such property as determined by such
Person in good faith if recourse with respect to such Indebtedness is expressly
limited to such property. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means (a) in the case of each Committed Loan or New
Vehicle Swing Line Loan, the first Business Day of each calendar month, and
(b) in the case of each Swing Line Loan, the second Business Day of each
calendar month.

“Interest Period” means a period of approximately one month commencing on the
first Business Day of each month and ending on the first Business Day of the
following month.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the related
Letter of Credit Application, and any other document, agreement or instrument
entered into by the L/C Issuer and the Revolving Borrower (or any Subsidiary) or
in favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means each Joinder Agreement, substantially in the form of
Exhibit I, executed and delivered by a Subsidiary or any other Person to the
Administrative Agent, for the benefit of the Lenders, pursuant to Section 6.12.

 

16



--------------------------------------------------------------------------------

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(b) JPMorgan in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. References herein and in the
other Loan Documents to the L/C Issuer shall be deemed to refer to the L/C
Issuer in respect of the applicable Letter of Credit or to all L/C Issuers, as
the context requires.

“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings, as
of such date. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and the New Vehicle Swing
Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.
Notwithstanding anything to the contrary contained herein, a letter of credit
issued by an L/C Issuer other than Bank of America shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified in writing of the issuance thereof by the applicable L/C
Issuer.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

17



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $30,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Swing Line Loan or a New Vehicle Swing Line
Loan.

“Loan Documents” means, collectively, this Agreement, each Joinder Agreement,
each Note, each Issuer Document, each Payment Commitment, each Guaranty, the Fee
Letters and any Autoborrow Agreement.

“Loan Parties” means, collectively, the Company, the Revolving Borrower, each
Subsidiary Guarantor and each Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, assets, liabilities, operations or financial
condition of the Company and its Subsidiaries, taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party (it being agreed that the matters
referenced in the Company’s Form 8-K filed with the SEC on June 17, 2011 shall
not be deemed to be a Material Adverse Effect).

“Maturity Date” means August 26, 2016.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and co-book manager.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“New Vehicle” means a vehicle which has never been owned except by a
manufacturer, distributor or dealer and has never been registered.

“New Vehicle Swing Line” means the revolving credit facility made available by
the New Vehicle Swing Line Lender pursuant to Section 2.05.

 

18



--------------------------------------------------------------------------------

“New Vehicle Swing Line Borrowing” means a borrowing of a New Vehicle Swing Line
Loan pursuant to Section 2.05.

“New Vehicle Swing Line Lender” means Bank of America in its capacity as
provider of New Vehicle Swing Line Loans, or any successor new vehicle swing
line lender hereunder.

“New Vehicle Swing Line Loan” has the meaning specified in Section 2.05(a).

“New Vehicle Swing Line Loan Notice” means a notice of a New Vehicle Swing Line
Borrowing pursuant to Section 2.05(b), which, if in writing, shall be
substantially in the form of Exhibit C.

“New Vehicle Swing Line Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the Aggregate Commitments. The New Vehicle Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Non-Consenting Lender” means any Lender that does not approve (a) any
amendment, waiver or consent that (i) requires the approval of all affected
Lenders in accordance with the terms of Section 10.01 and (ii) has been approved
by the Required Lenders or (b) any designation of a foreign Subsidiary as a
Designated Borrower pursuant to Section 2.15, which designation has been
approved by the Required Lenders.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and bylaws of such corporation (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement of
such company; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with the formation or
organization of such partnership, joint venture, trust or other entity with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Special Purpose Finance Entities” means those special purpose entities
(other than Subsidiaries) formed pursuant to Permitted Sale Facilities to
receive and hold Permitted Retail Installment Contracts.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other

 

19



--------------------------------------------------------------------------------

Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans, Swing Line Loans
and New Vehicle Swing Line Loans, on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans, Swing Line Loans and New Vehicle Swing Line
Loans, as the case may be, occurring on such date; (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Revolving Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Patriot Act” has the meaning specified in Section 10.18.

“Payment Commitment” means a written agreement entered into between the New
Vehicle Swing Line Lender and a vehicle manufacturer or distributor (and if
required pursuant to the terms of the Payment Commitment, the applicable
Borrower), providing for advances of the proceeds of New Vehicle Swing Line
Loans directly by the New Vehicle Swing Line Lender to such manufacturer or
distributor in payment for the purchase of a New Vehicle by the applicable
Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Retail Installment Contract” means a vehicle retail installment
contract sold, transferred or assigned by the Company or a Subsidiary to the
applicable purchaser, transferee or assignee pursuant to a Permitted Sale
Facility.

“Permitted Sale Facilities” means, collectively, (i) each ABCP Facility,
(ii) each Term Securitization Program, (iii) each arrangement under which
Third-Party Contracts are sold for fair market value to financial institutions
or other lenders and (iv) each other arrangement which provides for the sale,
transfer or assignment of retail installment contracts originated by the Company
or any other Loan Party to a third party purchaser, transferee or assignee and
in a transaction that constitutes a “true sale” for bankruptcy purposes (as
evidenced by an opinion prepared and delivered in a manner consistent with
market standards by reputable independent counsel experienced in securitization
transactions) for a price equal to not less than the fair market value of such
retail installment contracts and on such other terms and conditions as shall be
reasonable and customary for such transactions; provided, however, that, in the
case of any arrangement described in clause (iii) or (iv) above, (x) such
arrangement does not create Indebtedness of the Company or any Subsidiary (other
than an Excluded Special Purpose Finance Subsidiary), (y) such arrangement does
not include (1) provisions under which the Company or any Subsidiary (other than
an Excluded Special Purpose Finance Subsidiary) directly assumes the credit risk
associated with such retail installment contracts, (2) direct or indirect
recourse provisions under which, based on the historical performance of such
retail installment contracts, the Company or any Subsidiary (other than an
Excluded Special Purpose Finance Subsidiary) could reasonably be expected to
suffer

 

20



--------------------------------------------------------------------------------

economic loss, or (3) any recourse provisions which are not customary for
transactions of such type and (z) such arrangement does not result in the
creation of any Lien on the assets of the Company or any Subsidiary (other than
Excluded Special Purpose Finance Subsidiaries), other than Liens on such retail
installment contracts and the Related Property.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Accountant” means a Registered Public Accounting Firm of nationally
recognized standing engaged by the Company.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Related Agreements” has the meaning specified in Section 2.15(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Related Property” means, with respect to any retail installment contract,
(i) the Lien created by such contract in the vehicle purchased under such
contract, (ii) all other Liens, if any, (other than Liens on assets of the
Company or any Subsidiary) to secure payment of such contract, (iii) all
guaranties, insurance contracts and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such contract,
(iv) all documents evidencing such contract or the Liens, guaranties, agreements
or arrangements described in clauses (i) through (iii) above, (v) all present
and future claims, demands, causes of action and choses in action in respect of
the foregoing and (vi) all proceeds of the foregoing.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice, and (d) with respect to a New Vehicle
Swing Line Loan, a New Vehicle Swing Line Loan Notice or a request from a
manufacturer or distributor for New Vehicle Swing Line Loans pursuant to a
Payment Commitment.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of

 

21



--------------------------------------------------------------------------------

the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, Lenders holding in the aggregate more than 50% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations, Swing Line Loans and New Vehicle Swing
Line Loans being deemed “held” by such Lender for purposes of this definition);
provided that (i) the Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders, (ii) in the event that at the time
of such determination any Bilateral Swing Line Loans are outstanding and any
Default shall have occurred and be continuing, each of (x) the Aggregate
Commitments or Total Outstandings, as the case may be, and (y) the Commitment of
or Total Outstandings held by the Swing Line Lender (as the case may be), shall
be deemed for purposes of this determination to be increased in the amount of
such outstanding Bilateral Swing Line Loans, and (iii) in the event that at the
time of such determination any Bilateral New Vehicle Swing Line Loans are
outstanding and any Default shall have occurred and be continuing, each of
(x) the Aggregate Commitments or Total Outstandings, as the case may be, and
(y) the Commitment of or Total Outstandings held by the New Vehicle Swing Line
Lender (as the case may be), shall be deemed for purposes of this determination
to be increased in the amount of such outstanding Bilateral New Vehicle Swing
Line Loans.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, any executive vice president, any senior vice
president, any vice president, the treasurer, the secretary, any assistant
treasurer or any assistant secretary (who is also a treasury manager) of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Borrower” has the meaning specified in the introductory paragraph
hereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Specified Subsidiaries” means, collectively, (a) CarMax Auto Superstores
Services, Inc., a Virginia corporation, and (b) CarMax Properties, LLC, a
Virginia limited liability company.

 

22



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, (a) all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company and (b) all references herein to “Subsidiaries” in connection with
financial statements or financial ratios (or the components thereof) shall refer
to the Subsidiaries of the Company the accounts of which (i) are consolidated
with those of the Company in its consolidated financial statements or (ii) would
be consolidated with those of the Company in its consolidated financial
statements if such statements were prepared in accordance with GAAP.

“Subsidiary Guarantors” means, collectively, all Subsidiaries executing a
Subsidiary Guaranty Agreement on the Closing Date and all other Subsidiaries
that enter into a Joinder Agreement.

“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement made by
the Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit H.

“Swap Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04, including any borrowing of such a Loan pursuant to an Autoborrow
Agreement.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

23



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Securitization Programs” means (a) the public securitization programs
identified on Schedule 1.01 and (b) any other non-revolving securitization
program under which a discrete pool of retail installment contracts originated
by the Company or any other Loan Party is sold, transferred or assigned to one
or more special purpose entities in a transaction that constitutes a “true sale”
for bankruptcy purposes (as evidenced by an opinion prepared and delivered in a
manner consistent with market standards by reputable independent counsel
experienced in securitization transactions) for a price equal to not less than
the fair market value of such retail installment contracts and on such other
terms and conditions as shall be reasonable and customary for such transactions;
provided, however, that (x) such arrangement does not include (i) provisions
under which the Company or any Subsidiary (other than an Excluded Special
Purpose Finance Subsidiary) directly assumes the credit risk associated with
such retail installment contracts, (ii) direct or indirect recourse provisions
under which, based on the historical performance of such retail installment
contracts, the Company or any Subsidiary (other than an Excluded Special Purpose
Finance Subsidiary) could reasonably be expected to suffer economic loss, or
(iii) any recourse provisions which are not customary for transactions of such
type and (y) such arrangement does not result in the creation of any Lien on the
assets of the Company or any Subsidiary (other than Excluded Special Purpose
Finance Subsidiaries), other than Liens on such retail installment contracts and
the Related Property.

“Third-Party Contract” means a retail installment contract originated by the
Company or any other Loan Party, using a form provided by a financial
institution or other lender that is not an Affiliate of the Company, which
contract is assigned to such financial institution or other lender promptly
after origination.

“Threshold Amount” means $30,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, Swing Line Loan or New Vehicle
Swing Line Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan.

 

24



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Within Line Limitation” means, with respect to any Borrower, any dealer
location and any specific vehicle manufacturer or distributor, limitations on
the amount of New Vehicle Swing Line Loans that may be advanced to such
manufacturer or distributor with respect to New Vehicles purchased or to be
purchased by such Borrower for such dealer location, which limitations are
agreed to from time to time by the Administrative Agent and such distributor or
manufacturer.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a

 

25



--------------------------------------------------------------------------------

manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

(b) Changes in GAAP or Accounting Practices. If at any time any change in GAAP
or any change in any accounting practice or financial reporting practice of any
Loan Party made in accordance with GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP or such change in accounting practice or financial reporting practice
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or such accounting practice or financial reporting practice
prior to such change therein and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP or such change in accounting
practice or financial reporting practice.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Revolving Borrower, from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all New Vehicle Swing Line
Loans shall not, in the aggregate, exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Revolving Borrower may borrow under this

 

26



--------------------------------------------------------------------------------

Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings and Conversions of Committed Loans.

(a) Each Committed Borrowing and each conversion of Committed Loans from one
Type to the other shall be made upon the Revolving Borrower’s irrevocable notice
to the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) one
Business Day prior to the requested date of any Borrowing of Eurodollar Rate
Loans, or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans or of any conversion of Base Rate Committed Loans to Eurodollar Rate
Loans, or (ii) one Business Day prior to the requested date of any Borrowing of
Base Rate Committed Loans. Except as provided in Sections 2.03(c), 2.04(c), and
2.05(e), each Borrowing of or conversion of Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Revolving Borrower is requesting a Committed Borrowing, or a conversion of
Committed Loans from one Type to the other, (ii) the requested date of the
Borrowing or conversion, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed or converted, and
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted. If the Revolving Borrower fails to provide a timely
Committed Loan Notice requesting a conversion of Eurodollar Rate Loans to Base
Rate Loans, such Loans shall continue as Eurodollar Rate Loans. If the Revolving
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice,
then the applicable Committed Loans shall be made as Eurodollar Rate Loans.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans. Each Lender shall make the amount of its Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m., on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Revolving Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Revolving
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Revolving Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Revolving Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the Revolving Borrower as provided above.

(c) The Administrative Agent shall promptly notify the Revolving Borrower and
the Lenders of the interest rate applicable to any Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Revolving Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

 

27



--------------------------------------------------------------------------------

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Revolving Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Revolving Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all New Vehicle Swing Line Loans shall
not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Revolving Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Revolving Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Revolving Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Revolving Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) except as provided in Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) the Revolving Borrower has Cash
Collateralized the Outstanding Amount of L/C Obligations related to such Letter
of Credit, or (ii) all the Lenders have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue, amend or
increase any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,

 

28



--------------------------------------------------------------------------------

cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount of less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the Revolving
Borrower or such Defaulting Lender to eliminate the L/C Issuer’s Fronting
Exposure (after giving effect to Section 2.18(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has Fronting Exposure, as it may elect in its sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Revolving Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Revolving
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent

 

29



--------------------------------------------------------------------------------

not later than 11:00 a.m. at least two Business Days (or such later date and
time as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require. Additionally, the Revolving
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Revolving Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Revolving Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Revolving Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Revolving Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date (or

 

30



--------------------------------------------------------------------------------

to an expiry date later than the Letter of Credit Expiration Date if, at the
time of such extension, the Revolving Borrower has Cash Collateralized the
Outstanding Amount of L/C Obligations related to such Letter of Credit or the
L/C Issuer and all the Lenders have approved such expiry date); provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Revolving Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, or any cancelled Letter of Credit accepted by a Letter of Credit
beneficiary prior to its expiration, the L/C Issuer will also deliver to the
Revolving Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment. The L/C Issuer will also promptly deliver to the
Revolving Borrower and the Administrative Agent copies of any non-renewal
notifications sent to beneficiaries of Auto-Extension Letters of Credit.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Revolving
Borrower and the Administrative Agent of (A) the receipt of such notice, (B) the
date on which the L/C Issuer expects to make a payment under such Letter of
Credit and (C) the amount of such drawing. Not later than 11:00 a.m. on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Revolving Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Revolving Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Revolving
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the

 

31



--------------------------------------------------------------------------------

Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent (which shall be at least one Business
Day after Administrative Agent delivers such notice), whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan in such amount to the
Revolving Borrower. The Administrative Agent shall remit the funds so received
to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Revolving Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, the Revolving Borrower, or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Revolving Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Revolving Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation plus any
reasonable administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant

 

32



--------------------------------------------------------------------------------

L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Revolving
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date one Business Day after such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Revolving Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company, the Revolving Borrower, any Designated Borrower or any
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to

 

33



--------------------------------------------------------------------------------

any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company, the Revolving
Borrower, any Designated Borrower or any Subsidiary.

The Revolving Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Revolving Borrower’s instructions or other
irregularity, the Revolving Borrower will immediately notify the L/C Issuer. The
Company, the Revolving Borrower and each Designated Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given by the Revolving Borrower as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Revolving Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Revolving Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Revolving Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Revolving Borrower may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to the Revolving
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential, special, punitive or exemplary, damages suffered by the Revolving
Borrower which the Revolving Borrower proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit (together with
type, amounts, beneficiary, issue date, expiry date and non-renewal notice
period(s) for any Auto-Extension Letters of Credit)) issued by it on a monthly
basis.

 

34



--------------------------------------------------------------------------------

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Revolving Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.

(h) Letter of Credit Fees. The Revolving Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the greater of (i) $5,000 or (ii) the Applicable
Rate times the daily amount available to be drawn under such Letter of Credit.
Any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.18(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Revolving Borrower shall pay directly to the L/C Issuer, for its own
account, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the applicable Fee Letter (or as otherwise agreed to in
writing between the Revolving Borrower and the L/C Issuer), computed on the
daily amount available to be drawn under such Letter of Credit during the year
following the due date of such fronting fee, which daily amount shall be
determined on the date of payment of such fee, provided that if the amount
available to be drawn in any such year is increased or decreased during such
year, the fronting fee previously paid with respect to such year shall be
adjusted accordingly. Such fronting fee shall be computed on an annual basis in
advance and shall be due and payable (i) on the date of issuance of such Letter
of Credit, (ii) annually thereafter, (iii) on the Letter of Credit Expiration
Date and (iv) thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Revolving Borrower shall pay directly to the L/C Issuer, for its own account,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a

 

35



--------------------------------------------------------------------------------

Subsidiary, the Revolving Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Revolving Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Revolving Borrower,
and that the Revolving Borrower’s business derives substantial benefits from the
business of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Revolving Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all New Vehicle Swing Line Loans shall not exceed such Lender’s Commitment;
provided, further, that, if any Lender is at that time a Defaulting Lender, the
Swing Line Lender shall not be required to make a Swing Line Loan unless the
Swing Line Lender has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to the Swing Line Lender with the Revolving
Borrower or such Defaulting Lender to eliminate the Swing Line Lender’s Fronting
Exposure (after giving effect to Section 2.18(a)(iv)) with respect to such
Defaulting Lender arising from either the Swing Line Loan then proposed to be
made or that Swing Line Loan and all other Swing Line Loans as to which the
Swing Line Lender has Fronting Exposure, as it may elect in its sole discretion;
and provided, further, that the Revolving Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.
Notwithstanding the foregoing sentence, however, in the event a Swing Line Loan
is advanced and such Loan causes the Outstanding Amount of Swing Line Loans or
other Obligations to exceed the Swing Line Sublimit or any limit set forth in
Section 2.04(a), (1) the Swing Line Lender shall be the sole Lender with respect
to the portion of any such Loan constituting a Bilateral Swing Line Loan and
(2) no other Lender shall be deemed to have purchased or be required to fund a
risk participation in such Bilateral Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Revolving
Borrower may borrow under this Section 2.04, prepay under Section 2.06, and
reborrow under this Section 2.04. Each Swing Line Loan may be a Base Rate Loan
or a Eurodollar Rate Loan. Except as otherwise provided above in this
Section 2.04(a) with respect to Bilateral Swing Line Loans, immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing and each conversion of Swing
Line Loans from one Type to the other shall be made upon the Revolving
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date or date of conversion of Eurodollar Rate Loans to Base
Rate Loans or of any conversion of Base Rate

 

36



--------------------------------------------------------------------------------

Loans to Eurodollar Rate Loans, and shall specify (x) the amount to be borrowed,
which shall be a minimum of $1,000,000, (y) the requested borrowing date, which
shall be a Business Day, and (z) the Type of Swing Line Loan to be borrowed or
to which existing Swing Line Loans are to be converted. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Revolving Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
3:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Revolving Borrower at the Swing Line Lender’s office by
crediting the account of the Revolving Borrower on the books of the Swing Line
Lender in immediately available funds. If the Revolving Borrower fails to
provide a timely Swing Line Loan Notice requesting a conversion of Eurodollar
Rate Loans to Base Rate Loans, such Loans shall continue as Eurodollar Rate
Loans. If the Revolving Borrower fails to specify a Type of Swing Line Loan in a
Swing Line Loan Notice, then the applicable Swing Line Loan shall be made as a
Eurodollar Rate Loan.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Revolving Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Eurodollar Rate Committed Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding
(including, subject to Section 2.04(c)(ii), any Bilateral Swing Line Loans).
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Eurodollar Rate Loans, but subject
to the unutilized portion of the Aggregate Commitments and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Revolving
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice (which shall be at least one Business Day after any voluntary
Committed Loan Notice issued by the Swing Line Lender), whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Eurodollar Rate Committed Loan to the Revolving Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan (other than a Bilateral Swing Line
Loan) cannot be refinanced by such a Committed Borrowing in accordance with

 

37



--------------------------------------------------------------------------------

Section 2.04(c)(i), the request for Eurodollar Rate Committed Loans submitted by
the Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower, the Company or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Revolving
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan (other than a Bilateral Swing Line Loan) is
required to be returned by the Swing Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the Swing Line Lender in its discretion), then (x) the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made, (y) each Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Federal Funds Rate and (z) such Lender shall hold a participation in such

 

38



--------------------------------------------------------------------------------

reinstated obligation to the extent of such Lender’s payment. The Administrative
Agent will make such demand upon the request of the Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Revolving Borrower for interest on the Swing Line
Loans. Until each Lender funds its Eurodollar Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
Interest in respect of any Bilateral Swing Line Loan shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Revolving Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

(g) Autoborrow Arrangement. In order to facilitate the borrowing of Swing Line
Loans, the Revolving Borrower and the Swing Line Lender may mutually agree to,
and are hereby authorized to, in each case with notice to the Administrative
Agent, enter into an Autoborrow Agreement providing for the automatic advance by
the Swing Line Lender of Swing Line Loans subject to the conditions set forth
therein. At any time an Autoborrow Agreement is in effect, Borrowings of Swing
Line Loans under such Autoborrow Agreement shall be made in accordance with the
terms of such Autoborrow Agreement. For purposes of determining the Total
Outstandings at any time during which an Autoborrow Agreement is in effect, the
Outstanding Amount of all Swing Line Loans shall be deemed to be the sum of the
Outstanding Amount of Swing Line Loans at such time plus the maximum amount
available to be borrowed under such Autoborrow Agreement at such time.

2.05 New Vehicle Swing Line Loans.

(a) The New Vehicle Swing Line. Subject to the terms and conditions set forth
herein, the New Vehicle Swing Line Lender, in reliance upon the agreements of
the other Lenders set forth in this Section 2.05, shall make loans (each such
loan, a “New Vehicle Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the New Vehicle Swing Line Sublimit,
notwithstanding the fact that such New Vehicle Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans,
Swing Line Loans and L/C Obligations of the Lender acting as New Vehicle Swing
Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any New Vehicle Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans plus such Lender’s Applicable Percentage of the Outstanding Amount of
all New Vehicle Swing Line Loans shall not exceed such Lender’s Commitment, and
(iii) such Loan, together with the aggregate Outstanding Amount of all other New
Vehicle Swing Line Loans made on or prior to such date shall not exceed any
applicable Within Line Limitation; provided, further, that, if any Lender is at
that time a Defaulting Lender, the New Vehicle Swing Line Lender shall not be
required to make a New Vehicle Swing Line Loan unless the New Vehicle Swing Line
Lender has entered into arrangements, including the delivery of Cash Collateral,

 

39



--------------------------------------------------------------------------------

reasonably satisfactory to the New Vehicle Swing Line Lender with the Revolving
Borrower or such Defaulting Lender to eliminate the New Vehicle Swing Line
Lender’s Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to such Defaulting Lender arising from either the New Vehicle Swing Line
Loan then proposed to be made or that New Vehicle Swing Line Loan and all other
New Vehicle Swing Line Loans as to which the New Vehicle Swing Line Lender has
Fronting Exposure, as it may elect in its sole discretion; and provided,
further, that the proceeds of New Vehicle Swing Line Loans shall only be used
(x) to honor New Vehicle drafts presented by the applicable vehicle manufacturer
or distributor to the Administrative Agent pursuant to Payment Commitments or
(y) otherwise to pay the purchase price of New Vehicles. Notwithstanding the
foregoing sentence, however, in the case of a New Vehicle Swing Line Loan
advanced to a manufacturer or distributor pursuant to Section 2.05(b), if the
conditions precedent to such Loan (as set forth in the applicable Payment
Commitment) have been met, the New Vehicle Swing Line Lender shall be required
to make such New Vehicle Swing Line Loan, regardless of (x) whether such Loan
would cause the Outstanding Amount of New Vehicle Swing Line Loans or other
Obligations to exceed the New Vehicle Swing Line Sublimit or any limit set forth
in Section 2.05(a) and (y) whether the conditions in Section 4.02 have otherwise
been met; provided that, (1) the New Vehicle Swing Line Lender shall be the sole
Lender with respect to the portion of any such Loan constituting a Bilateral New
Vehicle Swing Line Loan and (2) no other Lender shall be deemed to have
purchased or be required to fund a risk participation in such Bilateral New
Vehicle Swing Line Loan. Within the foregoing limits, and subject to the other
terms and conditions hereof, each Borrower may borrow under this Section 2.05,
prepay under Section 2.06, and reborrow under this Section 2.05. Each New
Vehicle Swing Line Loan may be a Base Rate Loan or a Eurodollar Rate Loan.
Except as otherwise provided above in this Section 2.05(a) with respect to
Bilateral New Vehicle Swing Line Loans, immediately upon the making of a New
Vehicle Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the New Vehicle Swing Line Lender a
risk participation in such New Vehicle Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such New
Vehicle Swing Line Loan.

(b) Payment Commitment. The New Vehicle Swing Line Lender is authorized to make
New Vehicle Swing Line Loans for the account of the Borrowers directly to
certain individual manufacturers or distributors that provide New Vehicles to
the Borrowers, in accordance with the terms and conditions of the respective
Payment Commitment agreed to between the New Vehicle Swing Line Lender and each
such manufacturer or distributor. Each New Vehicle Swing Line Loan made pursuant
to a Payment Commitment shall be a Eurodollar Rate Loan at the time of such
Borrowing, but may be converted to a Base Rate Loan in accordance with the terms
of this Agreement. The Borrowers shall remain jointly and severally liable to
the New Vehicle Swing Line Lender for all payments made to a manufacturer or
distributor pursuant to a Payment Commitment.

(c) Borrowing Procedures. Each New Vehicle Swing Line Borrowing and each
conversion of New Vehicle Swing Line Loans from one Type to the other shall be
made pursuant to a Payment Commitment or upon the Revolving Borrower’s
irrevocable notice to the New Vehicle Swing Line Lender by delivery of a written
New Vehicle Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Revolving Borrower. Each such notice from the
Revolving Borrower must be received by the New Vehicle Swing Line Lender not
later than 3:00 p.m. on the requested borrowing date or date of conversion of
Eurodollar Rate Loans to Base Rate Loans or of any conversion of Base Rate Loans
to Eurodollar Rate Loans, and shall specify (i) the amount to be borrowed,
(ii) the requested borrowing date, which shall be a Business Day, (iii) the Type
of New Vehicle Swing Line Loan to be borrowed or to which existing New Vehicle
Swing Line Loans are to be converted, and (iv) the applicable

 

40



--------------------------------------------------------------------------------

Borrower. The New Vehicle Swing Line Lender will, not later than 6:00 p.m. on
the borrowing date specified in such New Vehicle Swing Line Loan Notice, make
the amount of its New Vehicle Swing Line Loan available directly to the
manufacturer or distributor pursuant to a Payment Commitment or to the
applicable Borrower at the New Vehicle Swing Line Lender’s office by crediting
the account of such Borrower on the books of the New Vehicle Swing Line Lender
in immediately available funds. If the Revolving Borrower fails to provide a
timely New Vehicle Swing Line Loan Notice requesting a conversion of Eurodollar
Rate Loans to Base Rate Loans, such Loans shall continue as Eurodollar Rate
Loans. If the Revolving Borrower fails to specify a Type of New Vehicle Swing
Line Loan in a New Vehicle Swing Line Loan Notice or if a Payment Commitment
fails to specify a Type of New Vehicle Swing Line Loan, then the applicable New
Vehicle Swing Line Loan shall be made as a Eurodollar Rate Loan.

(d) Authorization. Each Borrower authorizes the New Vehicle Swing Line Lender to
enter into, modify or terminate Payment Commitments (in each case, in the New
Vehicle Swing Line Lender’s discretion) and to advise each manufacturer or
distributor that provides New Vehicles to such Borrower of any change or
termination which may occur with respect to the New Vehicle Swing Line. The New
Vehicle Swing Line Lender will promptly notify the Revolving Borrower of any
such modification or termination.

(e) Refinancing of New Vehicle Swing Line Loans.

(i) The New Vehicle Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrower (which hereby
irrevocably authorizes the New Vehicle Swing Line Lender to so request on its
behalf), that each Lender make a Eurodollar Rate Committed Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of New Vehicle Swing
Line Loans then outstanding (including, subject to Section 2.05(e)(ii), any
Bilateral New Vehicle Swing Line Loans). Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Eurodollar Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The New
Vehicle Swing Line Lender shall furnish the Revolving Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the New Vehicle Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice (which shall be at least one Business Day after any voluntary Committed
Loan Notice issued by the New Vehicle Swing Line Lender), whereupon, subject to
Section 2.05(e)(ii), each Lender that so makes funds available shall be deemed
to have made a Eurodollar Rate Committed Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the New
Vehicle Swing Line Lender.

(ii) If for any reason any New Vehicle Swing Line Loan (other than a Bilateral
New Vehicle Swing Line Loan) cannot be refinanced by such a Committed Borrowing
in accordance with Section 2.05(e)(i), the request for Eurodollar Rate Committed
Loans submitted by the New Vehicle Swing Line Lender as set forth herein shall
be deemed to be a request by the New Vehicle Swing Line Lender that each of the
Lenders fund its risk participation in the relevant New Vehicle Swing Line Loan
and each

 

41



--------------------------------------------------------------------------------

Lender’s payment to the Administrative Agent for the account of the New Vehicle
Swing Line Lender pursuant to Section 2.05(e)(i) shall be deemed payment in
respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the New Vehicle Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.05(e) by the
time specified in Section 2.05(e)(i), the New Vehicle Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the New Vehicle Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the New Vehicle Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the New Vehicle Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in New Vehicle Swing Line Loans pursuant to this
Section 2.05(e) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the New Vehicle Swing Line
Lender, any Borrower, the Company or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.05(e) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of each Borrower (jointly and severally) to repay New Vehicle Swing Line Loans,
together with interest as provided herein.

(f) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a New Vehicle Swing Line Loan, if the New Vehicle Swing Line Lender receives
any payment on account of such New Vehicle Swing Line Loan, the New Vehicle
Swing Line Lender will distribute to such Lender its Applicable Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the New Vehicle Swing Line
Lender.

(ii) If any payment received by the New Vehicle Swing Line Lender in respect of
principal or interest on any New Vehicle Swing Line Loan (other than a Bilateral
New Vehicle Swing Line Loan) is required to be returned by the New Vehicle Swing
Line Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the New Vehicle Swing Line Lender in
its discretion), then (x) the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made, (y) each Lender shall pay to the New Vehicle Swing
Line Lender its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Federal Funds
Rate and (z) such Lender shall hold a participation in such

 

42



--------------------------------------------------------------------------------

reinstated obligation to the extent of such Lender’s payment. The Administrative
Agent will make such demand upon the request of the New Vehicle Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(g) Interest for Account of New Vehicle Swing Line Lender. The New Vehicle Swing
Line Lender shall be responsible for invoicing the Revolving Borrower (for
itself and on behalf of the applicable Borrower) for interest on the New Vehicle
Swing Line Loans. Upon receipt of any such invoice, the Revolving Borrower shall
immediately provide copies of such invoice to each Borrower. Until each Lender
funds its Eurodollar Rate Committed Loan or risk participation pursuant to this
Section 2.05 to refinance such Lender’s Applicable Percentage of any New Vehicle
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the New Vehicle Swing Line Lender. Interest in respect
of any Bilateral New Vehicle Swing Line Loan shall be solely for the account of
the New Vehicle Swing Line Lender.

(h) Payments Directly to New Vehicle Swing Line Lender. Each Borrower shall make
all payments of principal and interest in respect of the New Vehicle Swing Line
Loans directly to the New Vehicle Swing Line Lender.

2.06 Prepayments.

(a) The Revolving Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. on the date of prepayment of
such Committed Loans; and (ii) any prepayment of Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Revolving Borrower, the Revolving Borrower shall make such prepayment of
principal and interest accrued thereon and the payment amount specified in such
notice shall be due and payable on the date specified therein. Each such
principal prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b) The Revolving Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Revolving Borrower, the Revolving Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. If an Autoborrow Agreement is in effect,
prepayments of Swing Line Loans advanced thereunder shall be made pursuant to
the terms of such Autoborrow Agreement.

(c) The Revolving Borrower may, upon notice to the New Vehicle Swing Line
Lender, at any time or from time to time, voluntarily prepay New Vehicle Swing
Line Loans in whole or in part without premium or penalty; provided that such
notice must be received by the

 

43



--------------------------------------------------------------------------------

New Vehicle Swing Line Lender not later than 4:00 p.m. on the date of the
prepayment. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Revolving Borrower, the Revolving
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the dated specified therein.

(d) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Revolving Borrower shall, upon demand by the
Administrative Agent, immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount at least equal to such excess; provided,
however, that, the Revolving Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(d) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

(e) If for any reason the aggregate Outstanding Amount of Swing Line Loans
exceeds the Swing Line Sublimit, the Revolving Borrower shall, upon demand by
the Administrative Agent, immediately prepay Swing Line Loans in an aggregate
amount at least equal to such excess

(f) If for any reason the Outstanding Amount of any New Vehicle Swing Line Loans
exceeds any applicable Within Line Limitation, the Borrowers (jointly and
severally) shall, upon demand by the Administrative Agent, immediately prepay
such New Vehicle Swing Line Loans in an aggregate amount at least equal to such
excess.

(g) If for any reason the aggregate Outstanding Amount of New Vehicle Swing Line
Loans exceeds the New Vehicle Swing Line Sublimit, the Borrowers (jointly and
severally) shall, upon demand by the Administrative Agent, immediately prepay
New Vehicle Swing Line Loans in an aggregate amount at least equal to such
excess.

2.07 Termination or Reduction of Commitments. The Revolving Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. 30 days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Revolving Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit, the Swing Line
Sublimit, the New Vehicle Swing Line Sublimit or any Within Line Limitation
exceeds the amount of the Aggregate Commitments, such sublimit or Within Line
Limitation shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.08 Repayment of Loans.

(a) The Revolving Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

 

44



--------------------------------------------------------------------------------

(b) The Revolving Borrower shall repay each Swing Line Loan (i) at any time on
demand by the Swing Line Lender and (ii) on the Maturity Date.

(c) The Borrowers (jointly and severally) shall repay each New Vehicle Swing
Line Loan (i) at any time on demand by the New Vehicle Swing Line Lender and
(ii) on the Maturity Date.

2.09 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate plus
the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. For purposes of
clarification, the Eurodollar Rate in effect for each month during which a
Eurodollar Rate Loan is outstanding is the Eurodollar Rate determined to be
effective as of the first Business Day of such month and is reset on the first
Business Day of each month thereafter.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears (i) on each
Interest Payment Date applicable thereto and (ii) at such other times as may be
specified herein; provided, however, that, in the case of clause (i) above, if
the Administrative Agent fails to provide the Revolving Borrower with statement
of interest with respect to such Loan on or prior to such Interest Payment Date,
interest on such Loan shall be due and payable upon the Revolving Borrower’s
receipt of such statement. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.10 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

45



--------------------------------------------------------------------------------

(a) Commitment Fee. The Borrowers (jointly and severally) shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Committed Loans and (ii) the
Outstanding Amount of L/C Obligations. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Such fees shall be fully earned when
due and payable and shall not be refundable for any reason whatsoever.

(b) Other Fees.

(i) The Company shall pay to the Arrangers and the Administrative Agent, for
their own respective accounts, fees in the amounts and at the times specified in
the applicable Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii) The Company and the Revolving Borrower, as applicable, shall pay to the
Lenders such other fees, if any, with respect to the Loan Documents, the Loans
or the Commitments, as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

2.11 Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative

 

46



--------------------------------------------------------------------------------

Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to any of its Notes and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit, Swing Line Loans and New Vehicle Swing
Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

2.13 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by any Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by any Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to 12:00
noon on the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date and at the time required in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Revolving Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Revolving Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Revolving Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Revolving Borrower, the interest rate applicable to
Eurodollar Rate Loans; provided, however, that the Administrative Agent shall
demand such payment from the Revolving Borrower only if

 

47



--------------------------------------------------------------------------------

such Lender has failed to make such payment forthwith on demand or if the
Administrative Agent is prohibited by Law or otherwise from making such demand
on such Lender. If the Revolving Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Revolving Borrower the amount
of such interest paid by the Revolving Borrower for such period. If such Lender
pays its share of the applicable Committed Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Committed Borrowing. Any payment by the Revolving Borrower
shall be without prejudice to any claim the Revolving Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Revolving Borrower (on
its own behalf or on behalf of another Borrower) prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
L/C Issuer hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if such Borrower has not in fact made such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit, Swing Line
Loans and New Vehicle Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation

 

48



--------------------------------------------------------------------------------

by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations, Swing Line Loans or New Vehicle Swing Line
Loans held by it, resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Committed Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations,
Swing Line Loans and New Vehicle Swing Line Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Committed Loans
and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.17, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations, Swing Line Loans or New
Vehicle Swing Line Loans to any assignee or participant, other than an
assignment to the Revolving Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply)

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15 Designated Borrowers.

(a) Effective as of the date hereof, each Subsidiary that has executed this
Agreement shall be a “Designated Borrower” hereunder and may receive New Vehicle
Swing Line Loans for its account on the terms and conditions set forth in this
Agreement.

(b) If any Subsidiary (other than an Excluded Special Purpose Finance
Subsidiary) engages in the sale or leasing of new motor vehicles, the Company
shall designate such Subsidiary as a Designated Borrower in the applicable
Joinder Agreement, as a Designated Borrower to receive New Vehicle Swing Line
Loans hereunder, and shall deliver to the Administrative Agent pursuant to
Section 6.12, a Joinder Agreement executed by such Subsidiary; provided that a
Designated Borrower shall not be required to execute a Joinder Agreement if such
Designated Borrower has executed and delivered this Agreement on the Closing
Date. The parties hereto acknowledge and agree that prior to any such Subsidiary
becoming entitled to utilize the credit facilities provided for in Section 2.05,
the Administrative Agent and the Lenders shall have received the documents
required by Section 6.12 and any

 

49



--------------------------------------------------------------------------------

documents requested pursuant to Section 10.18. If the Administrative Agent
agrees that such Subsidiary shall be entitled to receive New Vehicle Swing Line
Loans hereunder, then promptly following receipt of all such documents required
by Section 6.12, the Administrative Agent shall send a notice in substantially
the form of Exhibit J (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which such Subsidiary shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive New Vehicle Swing
Line Loans hereunder, on the terms and conditions set forth herein, and each of
the parties agrees that such Designated Borrower otherwise shall be a Borrower
for all purposes of this Agreement; provided that no New Vehicle Swing Line Loan
Notice (nor any Borrowing request by any vehicle manufacturer or distributor)
may be submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

(c) Notwithstanding any other provision of this Agreement, each Borrower shall
be jointly and severally liable as a primary obligor, and not merely as surety,
for any and all Obligations now or hereafter owed to the Administrative Agent,
the L/C Issuer and the Lenders, whether voluntary or involuntary and however
arising, whether direct or acquired by any Lender by assignment or succession,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined (such Obligations, the “Borrowers’ Liabilities”).

(d) Each Borrower expressly waives any and all defenses now or hereafter arising
or asserted by reason of (i) any lack of legality, validity or enforceability of
this Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Obligations or any guaranty of any of the Borrowers’ Liabilities
(the Loan Documents and all such other agreements and instruments being
collectively referred to as the “Related Agreements”); (ii) any action taken
under any of the Related Agreements, any exercise of any right or power therein
conferred, any failure or omission to enforce any right conferred thereby, or
any waiver of any covenant or condition therein provided; (iii) any acceleration
of the maturity of any of the Borrowers’ Liabilities or of any other obligations
or liabilities of any Person under any of the Related Agreements; (iv) any
release, exchange, non-perfection, lapse in perfection, disposal, deterioration
in value, or impairment of any security for any of the Borrowers’ Liabilities,
or for any other obligations or liabilities of any Person under any of the
Related Agreements; (v) any dissolution of any Borrower, any Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
Borrower, any Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower, any
Loan Party or any other party to a Related Agreement; (vi) any extension
(including without limitation extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part; (vii) the
existence, addition, modification, termination, reduction or impairment of
value, or release of any other guaranty (or security therefor) of the Borrowers’
Liabilities; (viii) any waiver of, forbearance or indulgence under, or other
consent to any change in or departure from any term or provision contained in
this Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Borrowers’ Liabilities, or any of the obligations or liabilities
of any party to any other Related Agreement; and (ix) any other circumstance
whatsoever (with or without notice to or knowledge of such Borrower) which may
or might in any manner or to any extent vary the risks of such Borrower, or
might otherwise constitute a legal or equitable defense available to, or
discharge of, a surety or a guarantor, including without limitation any right to
require or claim that resort be had to any Borrower or any other Loan Party

 

50



--------------------------------------------------------------------------------

or to any collateral in respect of the Borrowers’ Liabilities. It is the express
purpose and intent of the parties hereto that the joint and several liability of
each Borrower for the Borrowers’ Liabilities shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment as
herein provided. Notwithstanding the foregoing, the liability of each Borrower
with respect to its Borrowers’ Liabilities shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.

(e) Each Subsidiary that is or becomes a “Designated Borrower” pursuant to this
Section 2.15 hereby irrevocably appoints the Revolving Borrower as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any New Vehicle
Swing Line Loans made by the Lenders to any such Designated Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by any Borrower acting singly, shall be valid and effective if given or taken
only by the Revolving Borrower, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Revolving Borrower in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

(f) Notwithstanding anything to the contrary contained in this Agreement, a
Subsidiary that is not organized under the laws of the United States, any State
thereof or the District of Columbia may not become a Designated Borrower unless
approved by each Lender. If the Required Lenders have approved such designation,
any Non-Consenting Lender may be replaced in accordance with Section 10.13.

2.16 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default and there has been no
prior reduction of the Aggregate Commitments, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Company may, from time to
time, request an increase in the Aggregate Commitments by an amount (for all
such requests) not exceeding $300,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $25,000,000, and (ii) no such
increase shall result in any increase in the Letter of Credit Sublimit, Swing
Line Sublimit or the New Vehicle Swing Line Sublimit. At the time of sending
such notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. No Lender shall be obligated to increase its Commitment upon the
Company’s request pursuant to this Section 2.16.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To the extent (i) one or more Lenders have declined to
increase their respective

 

51



--------------------------------------------------------------------------------

Commitments or have agreed to increase their respective Commitments by an amount
less than their respective Applicable Percentages of a requested increase and
(ii) one or more Lenders have agreed to increase their respective Commitments by
an amount greater than their respective Applicable Percentages of such requested
increase, the Company shall, in its sole discretion, allocate the Commitments
that would otherwise have been allocated to the Lenders described in clause
(i) above to one or more of the Lenders described in clause (ii) above. To the
extent the Lenders have not agreed to increase their respective Commitments in
an amount sufficient to provide the full amount of a requested increase, subject
to the approval of the Administrative Agent and the L/C Issuer (which approvals
shall not be unreasonably withheld), the Company may also invite additional
Eligible Assignees to become Lenders in order to provide, together with the
existing Lenders increasing their Commitments, the aggregate requested
additional Commitments. In order to become a Lender, each such additional
Eligible Assignee shall execute and deliver to the Administrative Agent a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company
and the Borrowers, certifying that, before and after giving effect to such
increase, (A) the representations and warranties of the Company and the
Borrowers contained in Article V and the representations and warranties of each
Loan Party contained in each other Loan Document are true and correct on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. On each Increase Effective Date,
(i) each relevant Lender that is increasing its Commitment shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Lenders, as being required in order to cause, after giving effect to such
increase and the application of such amounts to make payments to such other
relevant Lenders, the outstanding Committed Loans (and risk participations in
outstanding Swing Line Loans, New Vehicle Swing Line Loans and L/C Obligations)
to be held ratably by all Lenders in accordance with their respective revised
Applicable Percentages, and (ii) the Revolving Borrower shall be deemed to have
prepaid and reborrowed the outstanding Committed Loans as of such Increase
Effective Date to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 10.01 to the contrary.

2.17 Cash Collateral.

 

52



--------------------------------------------------------------------------------

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Revolving Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, within
three Business Days’ following the written request of the Administrative Agent,
the L/C Issuer, the Swing Line Lender or the New Vehicle Swing Line Lender, the
Revolving Borrower shall deliver to the Administrative Agent Cash Collateral in
an amount sufficient to cover all Fronting Exposure with respect to such
Defaulting Lender (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by such Defaulting Lender (it being understood that the
Administrative Agent shall first request that such Defaulting Lender deliver
Cash Collateral in an amount sufficient to cover such Fronting Exposure)).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
deposit accounts at Bank of America. The Revolving Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender and the New Vehicle Swing Line Lender), and agrees to maintain, a first
priority security interest in all Cash Collateral provided as collateral
pursuant hereto, and in all proceeds of thereof, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Revolving Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (it being understood that the Administrative Agent
shall first request that such Defaulting Lender deliver such additional Cash
Collateral).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit, Swing Line
Loans or New Vehicle Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, New Vehicle
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including through the assignment of the rights
and obligations of a Defaulting Lender or by the termination of the Defaulting
Lender status of a Defaulting Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer, Swing Line Lender or New Vehicle Swing Line Lender, as
applicable, may

 

53



--------------------------------------------------------------------------------

agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer, Swing Line Lender
or New Vehicle Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer, Swing Line Lender or New
Vehicle Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any outstanding
Letter of Credit, Swing Line Loan or New Vehicle Swing Line Loan; fourth, as the
Revolving Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Revolving Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer, Swing Line Lender or New Vehicle Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer, Swing Line Lender or New Vehicle Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 or 4.03, as applicable, were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to

 

54



--------------------------------------------------------------------------------

this Section 2.18(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. Subject
to the conditions and limitations set forth in clauses (i) and (ii) at the end
of this Section 2.18(a)(iv), each non-Defaulting Lender shall be obligated to
acquire its Applicable Percentage of that Defaulting Lender’s participations in
Letters of Credit, Swing Line Loans and New Vehicle Swing Line Loans. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit, Swing Line Loans or New Vehicle Swing
Line Loans pursuant to this clause (iv) or pursuant to Sections 2.03, 2.04 and
2.05, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit, Swing Line Loans and New
Vehicle Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that non-Defaulting Lender.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender, the New Vehicle Swing Line Lender and the L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit, Swing
Line Loans and New Vehicle Swing Line Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.18(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided, however, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

55



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company or any Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Company or any
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Company or such Borrower, as applicable, shall make such deductions and
(iii) the Company or such Borrower, as applicable, shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Company and the Borrowers. Without limiting
the provisions of subsection (a) above, the Company and each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) Indemnification by the Company and the Borrowers. The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent, each
Lender and the L/C Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability, setting forth in reasonable detail the calculation of such amount,
delivered to the Company or any Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company or any Borrower to a
Governmental Authority, the Company or such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Company or any Borrower is resident for tax purposes, or any treaty to which
such jurisdiction is a party, with respect to payments hereunder or under any
other Loan Document shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by

 

56



--------------------------------------------------------------------------------

the Company or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Company
or any Borrower is resident for tax purposes in the United States, any Foreign
Lender shall deliver to Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
or the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Company or any Borrower or with respect to
which the Company or any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower, as applicable, an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Company or such Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Company
and each Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to the Company or such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative

 

57



--------------------------------------------------------------------------------

Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Company or any Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans, shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on such Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Company and the Borrowers (jointly and severally) shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all such Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), immediately and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Company and the
Borrowers (jointly and severally) shall also pay accrued interest on the amount
so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion thereto that adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of or conversion to Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into (x) in the case of a
Committed Loan, a request for a Committed Borrowing of Base Rate Loans (y) in
the case of a Swing Line Loan, a request for a Swing Line Borrowing of Base Rate
Loans and (z) in the case of a New Vehicle Swing Line Loan, a request for a New
Vehicle Swing Line Borrowing of Base Rate Loans, in each case, in the amount
specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

 

58



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made or participated in by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except, in each case, for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made or participated in by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make or
participate in any such Loan), or to increase the cost to such Lender or the L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Company and the Borrowers
(jointly and severally) will pay to such Lender or the L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in Loans or Letters of Credit held by, such Lender, or the Letters of Credit
issued by the L/C Issuer, to a level below that which such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the L/C
Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Company
and the Borrowers (jointly and severally) will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Company
and the Borrowers (jointly and severally) shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

59



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that neither the Company nor any Borrower
shall be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Company and each Borrower, jointly
and severally, shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers (jointly and severally) hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Company may, at its expense, replace
such Lender in accordance with Section 10.13.

3.06 Survival. All of the Company’s and the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

 

60



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a date acceptable to the Administrative Agent) and each
in form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i) executed counterparts of (A) this Agreement and (B) the Guaranties;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in the jurisdiction of its incorporation or organization;

(v) a favorable opinion of McGuireWoods LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit K and such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has not occurred a (x) Material Adverse Effect since
February 28, 2011, or (y) material adverse change in the facts and information
regarding the Company and its Subsidiaries as represented to date and (C) as to
the absence of any action, suit, investigation or proceeding pending, or to the
knowledge of the Company, threatened in any court or before any arbitrator or
governmental authority that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

 

61



--------------------------------------------------------------------------------

(viii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on May 31, 2011, signed by a Responsible Officer of
the Company;

(ix) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released;

(x) an executed Request for Credit Extension;

(xi) the Audited Financial Statements, audited and accompanied by a report and
opinion of the Public Accountant as to whether such financial statements are
free of material misstatement, which report and opinion shall be prepared in
accordance with audit standards of the Public Company Accounting Oversight Board
and applicable Securities Laws and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit or with respect to the absence of material misstatement;

(xii) the unaudited consolidated balance sheet of the Company and its
Subsidiaries as at May 31, 2011, and the related consolidated statements of
earnings and cash flows for the fiscal quarter then ended; and

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender, the New Vehicle
Swing Line Lender or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions (other than pursuant to a Payment
Commitment). The obligation of each Lender to honor any Request for Credit
Extension (other than pursuant to a Payment Commitment or a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type) is
subject to the following conditions precedent:

(a) The representations and warranties of (i) the Company and the Borrowers
contained in Article V and (ii) each Loan Party contained in each other Loan
Document or in any

 

62



--------------------------------------------------------------------------------

document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer, the Swing Line
Lender or the New Vehicle Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.15 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type) submitted by the Company
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

4.03 Conditions to all New Vehicle Swing Line Borrowings pursuant to a Payment
Commitment. The obligation of the New Vehicle Swing Line Lender to honor any
request for a New Vehicle Swing Line Borrowing pursuant to a Payment Commitment
is subject to the following conditions precedent:

(a) To the extent required pursuant to the terms of such Payment Commitment, the
Administrative Agent shall have received a manufacturer/distributor invoice,
cash draft, electronic record, depository transfer check, sight draft, or such
other documentation as may be specified in such Payment Commitment, identifying
the vehicles delivered or to be delivered to the applicable Borrower; and

(b) any other conditions precedent set forth in such Payment Commitment.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of the Company, the Revolving Borrower and each other Borrower represents
and warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all franchises and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its

 

63



--------------------------------------------------------------------------------

ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
by which such Person is bound or by which the property of such Person or any of
its Subsidiaries is bound, except to the extent such conflict or breach, or the
creation of such Lien, or such required payment, as the case may be, could not
reasonably be expected to have a Material Adverse Effect, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
any such approval, consent, exemption, authorization, other action, notice or
filing that has been obtained, taken, given or made and is in full force and
effect).

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws or by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show, in each case to the extent required by GAAP, all
material indebtedness and other material liabilities, direct or contingent, of
the Company and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
as at May 31, 2011, and the related consolidated statements of earnings and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments,
and (iii) show, in each case to the extent required by GAAP, all material
indebtedness and other material liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.

 

64



--------------------------------------------------------------------------------

(c) Since the later of (i) the date of the Audited Financial Statements and
(ii) the date of the most recent financial statements delivered pursuant to in
Section 6.01(a), there has been no event or circumstance, either individually or
in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect (in each case (except as described in the proviso to this
sentence) other than such actions, suits, proceedings, claims or disputes
(i) set forth on Schedule 5.06 or (ii) that have been disclosed in writing to
the Administrative Agent and the Lenders pursuant to Section 6.03(b)); provided
that each of the Company, the Revolving Borrower and each other Borrower further
represents and warrants that there are no such actions, suits, proceedings,
claims or disputes described in clause (a) that are brought, made, threatened,
or contemplated by the Company or any Subsidiary.

5.07 No Default. Neither the Company nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies (including
self-insurance) against such casualties and contingencies as are customarily
insured against by businesses engaged in similar activities in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent.

5.10 Environmental Compliance. The Company has reasonably concluded that
existing Environmental Laws and any claims alleging potential liability or
responsibility for violation of such Environmental Laws could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither the Company nor any Subsidiary is party to any
tax sharing agreement.

 

65



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Company, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Company and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of the Company, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has had or could
reasonably be expected to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; and (ii) as of
the most recent valuation date for any Pension Plan, the adjusted funding target
attainment percentage (as defined in Section 436(j)(2) of the Code) for such
Pension Plan is 60% or higher and neither the Company nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the adjusted funding target attainment percentage for any Pension Plan to drop
below 60% as of the most recent valuation date for such Pension Plan;
(iii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens. As of the Closing Date, the Company has no equity investments in
any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests in the
Company have been validly issued and are fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) Neither the Company nor any Borrower is engaged or will engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

66



--------------------------------------------------------------------------------

5.15 Disclosure. The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other written information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person (other than any such conflict that could not reasonably be
expected to have a Material Adverse Effect). To the knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed by the Company or any Subsidiary infringes upon any
rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Company, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.18 Books and Records. Each of the Company and each Subsidiary maintains proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied have been made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.12) cause the
Revolving Borrower and each other Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (for further
distribution to each Lender):

 

67



--------------------------------------------------------------------------------

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or if earlier, 15 days after the date required to be
filed with the SEC) (commencing with the fiscal year ended February 28, 2012), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of the Public Accountant as to whether such financial
statements are free of material misstatement, which report and opinion shall be
prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and applicable Securities Laws and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of
material misstatement; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or if
earlier, five days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ended August 31, 2011), a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of earnings and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(f), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender (or, if requested by the Company in a notice to the Administrative
Agent with respect to any specific item, deliver such item to the Administrative
Agent (for distribution to each Lender)), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company which shall also contain a calculation of the
Consolidated Leverage Ratio as of the last day of the applicable period (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(b) [reserved];

(c) [reserved];

(d) [reserved];

(e) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports or recommendations submitted in writing to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in

 

68



--------------------------------------------------------------------------------

connection with the accounts or books of the Company or any Subsidiary, or any
audit of any of them;

(f) promptly after the same are sent or filed, as applicable, copies of each
annual report, proxy or financial statement or other report or communication
sent by or on behalf of the Company to the stockholders of the Company, and
notification (by telecopier or electronic mail) of the filing of each annual
report on Form 10-K, quarterly report on Form 10-Q, current report on Form 8-K,
or registration statement by the Company with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, in each case to the extent not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(g) promptly, and in any event within five Business Days, after receipt thereof
by the Company or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation by such agency regarding financial or
other operational results of the Company or any Subsidiary thereof; and

(h) within a reasonable period of time after any request by the Administrative
Agent, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or the Required Lenders may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (or if
requested by the Company in writing to the Administrative Agent with respect to
any specific items, the Company shall notify the Administrative Agent of such
posting and the Administrative Agent shall thereafter notify the Lenders of such
posting) (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Company and each Borrower hereby acknowledge that (a) the Administrative
Agent and/or the Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Company and the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Company and the Borrowers or the respective securities of any of the foregoing,
and who may be

 

69



--------------------------------------------------------------------------------

engaged in investment and other market-related activities with respect to such
Persons’ securities. The Company and each Borrower hereby agree that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC”, the Company and each Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Company or such Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

6.03 Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent and each Lender (or, if requested by the Company in writing
to the Administrative Agent with respect to any specific item, the Company shall
promptly notify the Administrative Agent and the Administrative Agent shall
thereafter notify the Lenders of such notice):

(a) of the occurrence of any Default;

(b) of (i) any breach or non performance of, or any default under, any
Contractual Obligation of the Company or any Subsidiary that could reasonably be
expected to have a Material Adverse Effect, (ii) any action, suit, proceeding,
claim or dispute pending or, to the knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that could reasonably be expected to have a
Material Adverse Effect; (iii) any material development in any such action,
suit, proceeding, claim or dispute; and (iv) any other matter that has resulted
or could reasonably be expected to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, including vehicles, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness permitted hereunder, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement

 

70



--------------------------------------------------------------------------------

evidencing such Indebtedness, except, in each case referred to in clause (b) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.03 or 7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises, necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation or non-renewal of which could reasonably be expected to
have a Material Adverse Effect; and (d) if applicable, preserve and maintain, in
accordance with its standard policies and procedures, all manufacturer
statements of origin, certificates of origin, certificates of title or ownership
and other customary vehicle title documentation necessary or desirable in the
normal conduct of its business.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies (including self-insurance) insurance with respect to its
properties and business against such casualties and contingencies as are
customarily insured against by businesses engaged in similar activities in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as may be reasonable and prudent.

6.08 Compliance with Laws and Contractual Obligations. Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees and all Contractual Obligations applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree or Contractual Obligation (other than the Loan
Documents) is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be, including, if
applicable and in accordance with the standard policies and procedures of the
Company or such Subsidiary, as the case may be, books and records specifying the
year, make, model, cost, price, location and vehicle identification number of
each vehicle owned by the Company or such Subsidiary.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender, in each case at the expense of the
Administrative Agent or such Lender, to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours as may be requested upon
reasonable advance notice to the Company and (unless an Event of Default exists)
no more than twice during any period of 12 consecutive months; provided,
however, that (i) when an Event of Default exists the Administrative Agent or
any Lender (or any of their

 

71



--------------------------------------------------------------------------------

respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice and (ii) this Section 6.10 shall not apply to any
Excluded Special Purpose Finance Subsidiary.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to refinance the
Existing Credit Agreement, to fund the Borrowers’ acquisition of vehicles, to
provide for working capital, to finance capital expenditures and for other
general corporate purposes, in each case not in contravention of any Law or of
any Loan Document.

6.12 New Subsidiaries. As soon as practicable but in any event within 30 days
following the acquisition or creation of any Subsidiary (other than an Excluded
Subsidiary) cause to be delivered to the Administrative Agent each of the
following:

(i) a Joinder Agreement duly executed by such Subsidiary (with all schedules
thereto appropriately completed), which Joinder Agreement will, if such
Subsidiary will engage in the business of selling or leasing new motor vehicles,
designate such Subsidiary as a Designated Borrower (provided that a Subsidiary
that is not organized under the laws of the United States, any State thereof or
the District of Columbia may not become a Designated Borrower unless approved by
each Lender in accordance with Section 2.15);

(ii) unless the Required Lenders expressly waive such requirement in accordance
with Section 10.01, an opinion or opinions of counsel to such Subsidiary dated
as of the date of delivery of such Joinder Agreements (and other Loan Documents)
provided for in this Section 6.12 and addressed to the Administrative Agent, in
form and substance reasonably acceptable to the Administrative Agent; and

(iii) current copies of the Organization Documents of such Subsidiary, minutes
of duly called and conducted meetings (or duly effected consent actions) of the
Board of Directors, partners, or appropriate committees (and, if required by
such Organization Documents or applicable law, of the shareholders, members or
partners) of such Subsidiary authorizing the actions and the execution and
delivery of documents described in this Section 6.12, all certified by the
applicable Governmental Authority or appropriate officer as the Administrative
Agent may elect.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit the
Revolving Borrower or any other Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
current assets, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, extensions or replacements thereof, provided that (i) the property
covered thereby is not changed,

 

72



--------------------------------------------------------------------------------

(ii) the amount secured or benefited thereby is not increased, and (iii) the
direct or any contingent obligor with respect thereto is not changed;

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and deposits in the ordinary
course of business securing liability insurance carriers under insurance or
self-insurance arrangements;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) other Liens on real property securing Indebtedness; provided that in each
case (i) the principal amount of the Indebtedness does not exceed 95% of the
appraised fair market value of the real property securing such Indebtedness as
of the date such Liens are granted on such real property and (ii) such real
property is used for purposes that would not be prohibited by Section 7.05;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets or for
vehicles acquired at auction; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness, and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition;

(k) Liens on Permitted Retail Installment Contracts, the Related Property and
assets of Excluded Special Purpose Finance Subsidiaries arising in connection
with Permitted Sale Facilities;

(l) Liens arising in connection with operating leases entered into in the
ordinary course of business;

 

73



--------------------------------------------------------------------------------

(m) Liens arising solely as a result of statutory or common law rights of setoff
or similar rights and remedies as to deposit accounts or other funds maintained
with depository institutions;

(n) Liens on vehicles purchased in the ordinary course of business, provided
that such Liens were in existence at the time of such purchase;

(o) Liens on specific property acquired pursuant to an Acquisition permitted by
Section 7.10, provided that (i) such Liens were in existence at the time of such
Acquisition, and (ii) no such Lien extends to any property other than the
property acquired, and provided further that the aggregate fair market value of
all properties acquired pursuant to permitted Acquisitions and subject to Liens
permitted by this clause (o) does not exceed $25,000,000 at any time; and

(p) Liens not otherwise permitted under this Section 7.01; provided that (i) at
the time of the creation or incurrence of such Lien, no Default shall exist or
would result from such Lien, and (ii) the aggregate principal amount of
Indebtedness secured by all Liens created or incurred in reliance on this
clause (p) shall not exceed 15% of Consolidated Unencumbered Current Assets
(calculated using Consolidated Unencumbered Current Assets as of the most
recently ended fiscal quarter for which financial statements have been
furnished).

7.02 Investments. Make any Investments, except:

(a) Investments existing on the date hereof and listed on Schedule 7.02;

(b) Investments held by the Company or such Subsidiary in the form of cash
equivalents or short-term marketable securities;

(c) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) Investments of any Loan Party in another Loan Party;

(e) Investments of any Loan Party in any Excluded Subsidiary (other than any
Excluded Special Purpose Finance Subsidiary), provided that the aggregate
outstanding amount of such Investments does not exceed $50,000,000 at any time;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) Investments consisting of extensions of credit in the nature of retail
installment sale contracts arising from the sale of vehicles and related goods
and services in the ordinary course of business, provided that the aggregate
outstanding principal amount of such Investments does not exceed $600,000,000
(without giving effect to any reserves) at any time (it being understood that
any such retail installment contracts transferred pursuant to a Permitted Sale
Facility and not repurchased or otherwise reacquired by the Company or any other
Loan Party shall be excluded in calculating such amount);

 

74



--------------------------------------------------------------------------------

(h) Guarantees to the extent incurred in the ordinary course of business and not
otherwise prohibited hereunder, provided that the aggregate amount of such
Guarantees (other than Guarantees of Indebtedness or other obligations of any
other Loan Party) does not exceed $50,000,000 at any time;

(i) Investments in Excluded Special Purpose Finance Subsidiaries pursuant to
Permitted Sale Facilities or in connection with the matters referenced in the
Company’s Form 8-K filed with the SEC on June 17, 2011;

(j) Investments by Excluded Special Purpose Finance Subsidiaries in Other
Special Purpose Finance Entities pursuant to Permitted Sale Facilities or in
connection with the matters referenced in the Company’s Form 8-K filed with the
SEC on June 17, 2011;

(k) Investments consisting of securities (whether certificated or
uncertificated) received by the Company or any Subsidiary, or other rights of
the Company or any Subsidiary to receive money, in each case issued by Other
Special Purpose Finance Entities pursuant to Permitted Sale Facilities;

(l) Swap Contracts entered into for bona fide hedging purposes and not for
speculation;

(m) promissory notes and other non-cash Investments received in connection with
Dispositions permitted under Section 7.04, provided that the aggregate
outstanding principal amount of such notes and other Investments shall not
exceed $50,000,000 at any time;

(n) Investments permitted under Section 7.10;

(o) direct obligations of, and obligations guaranteed by the United States (or
any agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States);

(p) taxable or tax-exempt securities which at the time of purchase have been
rated and the ratings for which are not less than Baa3 if rated by Moody’s, and
not less than BBB- if rated by S&P;

(q) Investments related to the Company’s qualified and non-qualified employee
benefit plans, including but not limited to its Pension Plan, Benefit
Restoration Plan, Retirement Restoration Plan, Executive Deferred Compensation
Plan and any successor plans; and

(r) other Investments not exceeding $50,000,000 in the aggregate in any fiscal
year of the Company.

7.03 Fundamental Changes. Dissolve, liquidate, merge or consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) the Company or any Subsidiary may merge or consolidate with or into any
Person not an Affiliate of the Company as part of an Acquisition permitted under
Section 7.10, provided that the Company or such Subsidiary, as applicable, shall
be the continuing or surviving Person;

 

75



--------------------------------------------------------------------------------

(b) (i) any Subsidiary may merge or consolidate with or into (x) the Company,
provided that the Company shall be the continuing or surviving Person, (y) the
Revolving Borrower, provided that the Revolving Borrower shall be the continuing
or surviving Person, or (z) any one or more other Subsidiaries, provided that
when any Subsidiary Guarantor is merging or consolidating with another
Subsidiary, such Subsidiary Guarantor shall be the continuing or surviving
Person and (ii) the Company may merge or consolidate with or into the Revolving
Borrower; provided that the Revolving Borrower is the surviving Person;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is the Revolving Borrower
or a Subsidiary Guarantor, then the transferee must either be the Company, the
Revolving Borrower or a Subsidiary Guarantor; and

(d) any Subsidiary may sell all or substantially all of its Permitted Retail
Installment Contracts and Related Property pursuant to Permitted Sale
Facilities;

provided, however, that (i) any Excluded Subsidiary may dissolve, liquidate, or
merge or consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person
and (ii) any Specified Subsidiary may dissolve or liquidate if, in connection
with such dissolution or liquidation, all assets of such Specified Subsidiary
are distributed to a Loan Party.

7.04 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business (including
sales of inventory to a manufacturer or distributor in connection with the
expiration or termination of the related Franchise Agreement, provided that
nothing contained in this Section 7.04(b) shall be deemed to be a waiver of any
Default or Event of Default otherwise resulting from such expiration or
termination);

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property to the Company or to a Subsidiary wholly-owned by
the transferor of such property; provided that if the transferor of such
property is the Company or a Subsidiary Guarantor, the transferee thereof must
either be the Company or a Subsidiary Guarantor;

(e) Dispositions permitted by Section 7.03;

(f) Dispositions of property pursuant to sale-leaseback transactions;

 

76



--------------------------------------------------------------------------------

(g) Dispositions or terminations of new car dealerships (including any inventory
and other property owned by such dealership);

(h) Dispositions of store locations in the ordinary course of business;

(i) Dispositions in the ordinary course of business of improved or unimproved
real estate not necessary to any material line of business conducted by the
Company and its Subsidiaries;

(j) Dispositions of Permitted Retail Installment Contracts and Related Property
pursuant to Permitted Sale Facilities;

(k) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice for terms not exceeding five years;
and

(l) Dispositions not otherwise permitted under this Section 7.04; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (l) in any fiscal year shall not exceed $50,000,000 and
(iii) prior to any such Disposition where the aggregate book value of all
property Disposed pursuant thereto exceeds $30,000,000, the Company shall have
delivered to the Administrative Agent a Compliance Certificate prepared on a
historical pro forma basis as of the most recent date for which financial
statements have been furnished pursuant to Section 6.01(a) or (b) giving effect
to such Disposition, which certificate shall demonstrate that no Default would
exist immediately after giving effect to such Disposition;

provided, however, that any Disposition pursuant to clauses (a) through
(l) shall be for not less than fair market value.

7.05 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto if, after giving effect thereto, the business conducted by
the Company and its Subsidiaries, taken as a whole, would be substantially
different from the business conducted by the Company and its Subsidiaries on the
date hereof.

7.06 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
not an Affiliate of the Company, provided that the foregoing restriction shall
not apply to transactions between or among Loan Parties.

7.07 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability of any
Subsidiary to (a) make Restricted Payments to the Company or any Subsidiary
Guarantor or to otherwise transfer property to the Company or any Subsidiary
Guarantor or (b) Guarantee the Indebtedness of the Company; provided, however,
that this section shall not prohibit any limitation (i) imposed on an Excluded
Subsidiary or, (ii) imposed in connection with a Disposition of property or
assets permitted under Section 7.04 pending the consummation of such
Disposition; or (iii) that restricts in a customary manner the subletting,
assignment or transfer of any property or asset that is subject to a lease or
license or the assignment, transfer or encumbrance of a lease or license or
other Contractual Obligations.

 

77



--------------------------------------------------------------------------------

7.08 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.09 Financial Covenants.

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Company to be greater than 3.00 to
1.00.

(b) Consolidated Interest and Rent Coverage Ratio. Permit the Consolidated
Interest and Rent Coverage Ratio as of the end of any fiscal quarter of the
Company to be less than 2.00 to 1.00.

7.10 Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition, or take any action to solicit
the tender of securities or proxies in respect thereof in order to effect any
Acquisition, unless (i) the Person to be (or whose assets are to be) acquired
does not oppose such Acquisition and the material line or lines of business of
the Person to be acquired are reasonably related to one or more line or lines of
business conducted by the Company and its Subsidiaries, or substantially related
or incidental thereto, (ii) no Default shall have occurred and be continuing
either immediately prior to or immediately after giving effect to such
Acquisition and, (iii) if the Cost of Acquisition, together with the Cost of
Acquisition for all other Acquisitions consummated during the same fiscal year,
is in excess of $50,000,000, the Company shall have furnished to the
Administrative Agent a Compliance Certificate prepared on a historical pro forma
basis as of the most recent date for which financial statements have been
furnished pursuant to Section 4.01(a) or Section 6.01(a) or (b) giving effect to
such Acquisitions, which certificate shall demonstrate that no Default would
exist immediately after giving effect to such Acquisitions, (iv) the Person
acquired shall be a wholly-owned Subsidiary, or be merged into the Company or a
wholly-owned Subsidiary, immediately upon consummation of the Acquisition (or if
assets are being acquired, the acquiror shall be the Company or a wholly-owned
Subsidiary), and (v) after the consummation of the Acquisition the Company or
any applicable Subsidiary shall have complied with the provisions of
Section 6.12.

7.11 Indebtedness. Incur any Indebtedness after the Closing Date having a
principal amount in excess of $100,000,000, unless prior to the incurrence
thereof, the Company shall have delivered to the Administrative Agent a
Compliance Certificate prepared on a historical pro forma basis as of the most
recent date for which financial statements have been furnished pursuant to
Section 6.01(a) or (b) giving effect to such incurrence, which certificate shall
demonstrate that no Default would exist immediately after giving effect to such
incurrence.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within seven Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

78



--------------------------------------------------------------------------------

(b) Specific Covenants. The Company or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03, 6.05,
6.10, 6.11 or 6.12 or Article VII; or

(c) Other Defaults. The Company, the Revolving Borrower, any other Borrower or
any other Loan Party fails to perform or observe any other covenant or agreement
(not specified in subsection (a) or (b) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days
after a Responsible Officer of the Company, the Revolving Borrower, any other
Borrower or any other Loan Party receives notice or otherwise acquires knowledge
of such failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded
(collectively referred to herein as “Acceleration Events”) unless, in the case
of clause (B) above, (1) such default or event is capable of being cured,
(2) the Company or such Subsidiary, as applicable, is diligently pursuing such
cure and (3) the holder or holders, beneficiary or beneficiaries (or trustee or
agent of such holder or holders or beneficiary or beneficiaries), as applicable,
have not instituted any Acceleration Event; or (ii) there occurs under any one
or more Swap Contracts to which the Company or any Subsidiary is a party an
Early Termination Date (as defined in such Swap Contracts) resulting from
(A) any event of default under such Swap Contracts as to which the Company or
any Subsidiary is the Defaulting Party (as defined in such Swap Contracts) or
(B) any Termination Event (as so defined) under such Swap Contracts as to which
the Company or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Company or such Subsidiary
as a result thereof is greater than the Threshold Amount; (iii) there occurs any
event the effect of which is to cause the early termination, acceleration or
early amortization of any ABCP Facility, provided, however, that this
clause (iii) shall not apply if each of the following conditions is satisfied:
(X) such event does not involve a breach by the Company or any of its
Subsidiaries of any representation, warranty, covenant or other agreement,
(Y) such early termination, acceleration or early amortization of such ABCP
Facility could not reasonably be expected to have a Material Adverse Effect, and
(Z) such event could not reasonably be expected to result in any recourse
against the Company or any Subsidiary (other than an Excluded Special Purpose
Finance Subsidiary) in an

 

79



--------------------------------------------------------------------------------

aggregate amount of more than the Threshold Amount, it being understood that
(for the purposes of clause (X) above) a breach of any covenant relating to, or
any early termination, acceleration or early amortization caused by, the
performance of the related Permitted Retail Installment Contracts shall not
constitute a breach by the Company or any of its Subsidiaries of any covenant or
other agreement; or (iv) there occurs any event the effect of which is to cause
the early termination, acceleration or early amortization of any Term
Securitization Program, provided, however, that this clause (iv) shall not apply
if (Y) such early termination, acceleration or early amortization of such Term
Securitization Program could not reasonably be expected to have a Material
Adverse Effect, and (Z) such event could not reasonably be expected to result in
any recourse against the Company or any Subsidiary (other than an Excluded
Special Purpose Finance Subsidiary) in an aggregate amount of more than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Company or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which such judgment is not vacated or a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Company or any
Subsidiary contests in any manner the validity or enforceability of

 

80



--------------------------------------------------------------------------------

any provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Franchise Agreements. (i) Any Franchise Agreement is terminated or suspended
or expires and a replacement for such Franchise Agreement is not entered into
within 30 days of such termination, suspension or expiration; or (ii) there
occurs a default by any Person in the performance or observance of any term of
any Franchise Agreement which is not cured within any applicable cure period
therein, except in each case referred to in clauses (i) and (ii) to the extent
such termination, suspension, expiration, or default could not reasonably be
expected to have a Material Adverse Effect.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated; provided that, to the extent
permitted by applicable law, the Administrative Agent shall use good faith
efforts to provide notice to the Revolving Borrower of such declaration,
provided further, however, that the failure to provide such notice will not
impair the effectiveness of such declaration or give rise to any liability of
the Administrative Agent, any Lender or the L/C Issuer with respect thereto;

(b) upon notice to the Revolving Borrower, declare the unpaid principal amount
of all outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Company and
the Borrowers;

(c) require that any Borrower or Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof);

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or Law or equity; and

(e) to the extent permitted pursuant to such Payment Commitment, revise,
terminate or suspend Payment Commitments with any manufacturer or distributor;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company or any Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers (jointly or severally) to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have

 

81



--------------------------------------------------------------------------------

automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any Borrower shall have rights as a third party beneficiary of any of such
provisions.

 

82



--------------------------------------------------------------------------------

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of the Borrowers or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

83



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Company unless an Event of Default
has occurred and is continuing (such consent not to be unreasonably withheld),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The foregoing notwithstanding, upon the
discharge of the retiring Administrative Agent’s duties hereunder, neither the
retiring Administrative Agent nor the successor Administrative Agent or any New
Vehicle Swing Line Lender shall be required to honor any request by a vehicle
manufacturer or distributor for advance of a New Vehicle Swing Line Loan, unless
and until (A) such successor

 

84



--------------------------------------------------------------------------------

Administrative Agent and such manufacturer or distributor (and if required
pursuant to the terms of such Payment Commitment, the applicable Borrower) have
entered into a new Payment Commitment, and (B) any existing Payment Commitment
between such manufacturer or distributor and the retiring Administrative Agent
has been terminated. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and New Vehicle Swing Line Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, Swing Line Lender and New Vehicle Swing Line Lender,
(b) the retiring L/C Issuer, Swing Line Lender and New Vehicle Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Book Managers, Co-Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Company or any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer

 

85



--------------------------------------------------------------------------------

and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.10 and 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

9.10 Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement pursuant to this Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing and signed
by the Required Lenders and the Company or the applicable Loan Party, as the
case may be, and the Administrative Agent’s receipt of such writing is
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

 

86



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the proviso following
paragraph (h) of this Section 10.01) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

(e) change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

(g) release the Company from the Company Guaranty Agreement or release all or
substantially all of the value of the Subsidiary Guaranty Agreement without the
written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the New Vehicle Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
the New Vehicle Swing Line Lender under this Agreement; (iv) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(v) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; and (vi) any Autoborrow
Agreement may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary contained herein, no Defaulting Lender shall have any right to approve
or disapprove any amendment, waiver or consent hereunder, except that (i) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (ii) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender and (iii) any amendment to this sentence shall require
the consent of all Lenders, including any Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows,
provided, that any notice under Section 2.06(c) shall be accomplished through
automatic electronic payment procedures established from time to time between
the Revolving Borrower and the New Vehicle Swing Line Lender:

 

87



--------------------------------------------------------------------------------

(i) if to the Company, a Borrower, the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the New Vehicle Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Company
or the Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II, Section 6.03 or Section 10.14(d) if such Lender or the L/C Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH

 

88



--------------------------------------------------------------------------------

THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Company, any Borrower, any Lender, the L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s, any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company (for itself and on behalf of the
other Borrowers), the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the New Vehicle Swing Line Lender may change its address, telecopier
or telephone number and electronic mail addresses for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number and electronic
mail addresses for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer, the Swing Line Lender and the
New Vehicle Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices, Swing Line Loan Notices
and New Vehicle Swing Line Loan Notices) purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company and each Borrower
(jointly and severally) shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Company or any Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder (including
the imposition of the Default Rate) shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or

 

89



--------------------------------------------------------------------------------

privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer, the Swing Line Lender or the New Vehicle Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer, Swing Line Lender or New Vehicle Swing Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.14), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company and each Borrower (jointly and severally)
shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights,
including any audit fees incurred when conducting any audit of any Loan Party
during the continuance of an Event of Default (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Company and the Borrowers. The Company and each
Borrower (jointly and severally) shall indemnify the Administrative Agent (and
any sub agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any third party, the
Company, any

 

90



--------------------------------------------------------------------------------

Borrower or any other Loan Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company, any Borrower or any of its Subsidiaries, or
any Environmental Liability, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that losses, claims, damages, liabilities
or related expenses result from such Indemnitee’s gross negligence or willful
misconduct or result from a material breach by such Indemnitee of its
obligations hereunder or under any other Loan Document, in each case, as
determined by a court of competent jurisdiction by final order.

(c) Reimbursement by Lenders. To the extent that the Company or any Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Company nor any Borrower shall assert, and each of
the Company and each Borrower hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

91



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Company or any Borrower is made to the Administrative Agent, the L/C Issuer, the
Swing Line Lender, the New Vehicle Swing Line Lender or any other Lender, or the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the New Vehicle
Swing Line Lender or any other Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent (other than (1) any amount consisting of the Administrative Agent’s fees
under Section 2.10(b)(i) or (2) principal or interest on any Bilateral Swing
Line Loan or Bilateral New Vehicle Swing Line Loan), plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations, in Swing
Line Loans and in New Vehicle Swing Line Loans) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

 

92



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans and New Vehicle Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender and the New Vehicle Swing Line Lender
(such consents not to be unreasonably withheld or delayed) shall be required for
any assignment to a Person that is not a Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together

 

93



--------------------------------------------------------------------------------

with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit, Swing Line Loans and New Vehicle Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive,

 

94



--------------------------------------------------------------------------------

and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrowers and any Lender at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower, the Swing Line Lender, the New Vehicle
Swing Line Lender, the L/C Issuer or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations, Swing Line
Loans and/or New Vehicle Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each of the Company and each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01 and 3.04 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section, provided that such Participant agrees to be
subject to the provisions of Section 3.05 and Section 10.13 as if it were an
assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any of its Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

95



--------------------------------------------------------------------------------

(g) Resignation as L/C Issuer, Swing Line Lender or New Vehicle Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Company, resign as Swing Line Lender and/or (iii) upon 30 days’
notice to the Company, resign as New Vehicle Swing Line Lender. In the event of
any such resignation as L/C Issuer, Swing Line Lender or New Vehicle Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer, Swing Line Lender or New Vehicle Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer, Swing
Line Lender or New Vehicle Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Eurodollar Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). If
Bank of America resigns as New Vehicle Swing Line Lender, it shall retain all
the rights of the New Vehicle Swing Line Lender provided for hereunder with
respect to New Vehicle Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Eurodollar Rate Committed Loans or fund risk participations in
outstanding New Vehicle Swing Line Loans pursuant to Section 2.05(e). Upon the
appointment of a successor L/C Issuer, Swing Line Lender and/or New Vehicle
Swing Line Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
Swing Line Lender or New Vehicle Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.16(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this

 

96



--------------------------------------------------------------------------------

Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

10.08 Right of Setoff. Subject to Section 2.14, if an Event of Default shall
have occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Company or any Borrower against any and all of the
obligations of the Company or such Borrower, as applicable, now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Company or such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, however, that the Lenders, the L/C Issuer and their
respective Affiliates shall not set off or apply, in each case except pursuant
to the terms of any Permitted Sale Facility, (i) any such deposits at any time
held in or credited to the Collection Account or (ii) any such deposits at any
time held in or credited to any deposit account identified on Schedule 10.08 to
the extent that, in the case of this clause (ii), such deposits are required by
the terms of a Permitted Sale Facility to be paid to a Person other than a Loan
Party; provided, further, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender and the L/C Issuer
acknowledge that certain deposits held in or credited to the deposit accounts
identified on Schedule 10.08 are required by the terms of a Permitted Sale
Facility to be paid to a Person other than a Loan Party. The rights of each
Lender, the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agree to notify the Company and the Administrative Agent
promptly after any such setoff and application, provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

97



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer,
the Swing Line Lender or the New Vehicle Swing Line Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then the Company may, at its sole expense and effort,

 

98



--------------------------------------------------------------------------------

upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY

 

99



--------------------------------------------------------------------------------

LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, MLPFS, and the other Arranger are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, MLPFS, and the other Arranger, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, MLPFS, and
the other Arranger each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Loan Parties or
any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, MLPFS nor the other Arranger has any obligation to the
Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other

 

100



--------------------------------------------------------------------------------

Loan Documents; and (iii) the Administrative Agent, MLPFS and the other Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, MLPFS nor the other
Arranger has any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates. To the fullest extent permitted by Law,
each of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, MLPFS and the other Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company and the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Company and the Borrowers,
which information includes the name and address of the Company and each Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Company and such Borrower in accordance with the
Patriot Act. The Company and the Borrowers shall, to the extent commercially
reasonable, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CARMAX, INC. By:   /s/ Thomas W. Reedy Name:   Thomas W. Reedy Title:   Chief
Financial Officer

 

CARMAX AUTO SUPERSTORES, INC. By:   /s/ Thomas W. Reedy Name:   Thomas W. Reedy
Title:   Chief Financial Officer

 

CARMAX OF LAUREL, LLC By:   /s/ Thomas W. Reedy Name:   Thomas W. Reedy Title:  
Chief Financial Officer

 

CARMAX AUTO MALL, LLC By:   /s/ Thomas W. Reedy Name:   Thomas W. Reedy Title:  
Chief Financial Officer

 

102



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Administrative Agent By:   /s/ Anne M. Zeschke Name:   Anne M. Zeschke Title:
  Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender By:   /s/ M. Patricia Kay Name:   M. Patricia Kay
Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender and L/C Issuer By:   /s/ Philip A. Mousin Name:   Philip A. Mousin
Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:   /s/ Ryan T. Mauser Name:   Ryan T. Mauser
Title:   VP



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ David Barton Name:   David Barton
Title:   Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:   /s/ Scott Umbs Name:   Scott Umbs Title:
  Authorized Signatory



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc,
as a Lender By:   /s/ James Welch Name:   James Welch Title:   Director



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ J. Matthew Rowand Name:   J. Matthew Rowand
Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:   /s/ Stephen H. Corey Name:   Stephen
H. Corey Title:   Director – CAG

By:   /s/ Kashif Malik Name:   Kashif Malik Title:   Director – CAG



--------------------------------------------------------------------------------

TOYOTA MOTOR CREDIT CORPORATION, as a Lender By:   /s/ Anna Lee Name:   Anna Lee
Title:   National Dealer Credit Manager



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as a Lender By:   /s/ Silvia K. Boulger Name:   Silvia K. Boulger Title:   Vice
President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:   /s/ Michael R. Burkitt Name:   Michael
R. Burkitt Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01

TERM SECURITIZATION PROGRAMS

 

1. CarMax Auto Owner Trust 2007-3; $500,000,000 Asset Backed Notes.

 

2. CarMax Auto Owner Trust 2008-1; $523,680,000 Asset Backed Notes.

 

3. CarMax Auto Owner Trust 2008-A; $742,500,000 Asset Backed Notes.

 

4. CarMax Auto Owner Trust 2008-2; $504,000,000 Asset Backed Notes.

 

5. CarMax Auto Owner Trust 2009-1; $980,000,000 Asset Backed Notes.

 

6. CarMax Auto Owner Trust 2009-A; $490,000,000 Asset Backed Notes.

 

7. CarMax Auto Owner Trust 2009-2; $591,000,000 Asset Backed Notes.

 

8. CarMax Auto Owner Trust 2010-1; $470,000,000 Asset Backed Notes.

 

9. CarMax Auto Owner Trust 2010-2; $650,000,000 Asset Backed Notes.

 

10. CarMax Auto Owner Trust 2010-3; $650,000,000 Asset Backed Notes.

 

11. CarMax Auto Owner Trust 2011-1; $650,000,000 Asset Backed Notes.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 110,000,000.00         15.7142857143 % 

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00         14.2857142857 % 

U.S. Bank National Association

   $ 85,000,000.00         12.1428571429 % 

SunTrust Bank

   $ 35,000,000.00         5.0000000000 % 

Toyota Motor Credit Corporation

   $ 80,000,000.00         11.4285714286 % 

Wells Fargo Bank, N.A.

   $ 95,000,000.00         13.5714285714 % 

The Bank of Nova Scotia

   $ 30,000,000.00         4.2857142857 % 

The Royal Bank of Scotland plc

   $ 20,000,000.00         2.8571428571 % 

Royal Bank of Canada

   $ 60,000,000.00         8.5714285714 % 

Bank of the West

   $ 20,000,000.00         2.8571428571 % 

Barclays Bank PLC

   $ 65,000,000.00         9.2857142857 %    

 

 

    

 

 

 

TOTAL

   $ 700,000,000.00         100.0000000000 % 



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND

OTHER EQUITY INVESTMENTS

 

Part (a).   Subsidiaries.

 

Legal Name of Subsidiary

 

Ownership

CarMax Auto Superstores, Inc.

  CarMax, Inc.

Glen Allen Insurance, Ltd.

  CarMax, Inc.

CarMax Auto Mall, LLC

  CarMax Auto Superstores, Inc.

CarMax of Laurel, LLC

  CarMax Auto Superstores, Inc.

CarMax Auto Superstores West Coast, Inc.

  CarMax Auto Superstores, Inc.

CarMax Auto Superstores California, LLC

  CarMax Auto Superstores West Coast, Inc.

CarMax Business Services, LLC

  Owned 93.5% by CarMax Auto Superstores West Coast, Inc., and 6.5% by CarMax
Auto Superstores, Inc.

CarMax Properties, LLC

  CarMax Business Services, LLC

CarMax Auto Superstores Services, Inc.

  CarMax Business Services, LLC

CarMax Auto Funding, LLC

  CarMax Business Services, LLC

CarMax Funding II, LLC

  CarMax Business Services, LLC

CarMax Funding III, LLC

  CarMax Funding Services, LLC

CarMax Funding Services, LLC

  CarMax Business Services, LLC

CarMax Funding Services II, LLC

  CarMax Business Services, LLC

Part (b).   Other Equity Investments.

None



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

A. The following financing statement filed under the Uniform Commercial Code:

 

1. Filing No. 03020373326 filed in Virginia on February 3, 2003 by
DaimlerChrysler Services North America LLC against CarMax Auto Superstores, Inc.



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INVESTMENTS

None



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

COMPANY and DESIGNATED BORROWERS:

CarMax Auto Superstores, Inc.

12800 Tuckahoe Creek Parkway

Richmond, Virginia 23238

Attention: Thomas W. Reedy, Senior Vice President and Chief Financial Officer

Telephone: (804) 935-4586

Telecopier: (804) 935-4573

Email: tom_reedy@carmax.com

Website Address: www.carmax.com

ADMINISTRATIVE AGENT:

Primary Contact:

Todd Clarke (daily borrowing/repaying activity)

Credit Services Representative

Bank of America, N.A.

Mail Code: NC1-001-15-04

One Independence Center

101 N. Tryon St.

Charlotte, North Carolina 28255-0001

Telephone: (980) 386-4198

Fax: (704) 719-8839

Email: johnathon.clarke@baml.com

Agency Management Contact:

Anne Zeschke (financial reporting requirements, bank group communications)

Vice President

Bank of America, N.A.

Mail Code: IL4-135-05-41

135 South LaSalle Street

Chicago, Illinois 60603

Telephone: (312) 828-4900

Fax: (877) 206-1771

Email: anne.m.zeschke@baml.com



--------------------------------------------------------------------------------

SWING LINE LENDER:

Bank of America NA

Doc and Loan Administration

NC4-105-03-17

4161 Piedmont Parkway

Greensboro, North Carolina 27410

Telephone: (336) 805-3991

NEW VEHICLE SWING LINE LENDER:

Bank of America, N.A.

Bank of America Floorplan Operations

Mail Code: NC4-105-03-43

4161 Piedmont Parkway Greensboro, North Carolina 27410

Telephone: (800) 375-6262

Option #2 Telecopier: (800) 833-1221

BANK OF AMERICA, N.A., AS L/C ISSUER:

Primary Contact:

Al Malave

Trade Finance

Bank of America, N.A.

MC: PA6-580-02-30

1 Fleet Way

Scranton, Pennsylvania 18507

Telephone: (570) 330-4212

Fax: (570) 330-4186

Email: alfonso.malave@bankofamerica.com

Secondary Contact:

Michael Evans

Trade Finance

Bank of America, N.A.

MC: PA6-580-02-30

1 Fleet Way

Scranton, Pennsylvania 18507

Telephone: (570) 330-4244

Email: michael.e.evans@bankofamerica.com



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., AS L/C ISSUER:

Commercial Loan Services

IL1-0010

10 South Dearborn Street

Chicago, Illinois 60603

Chicago Non-Agented Servicing Team

Fax: (312)256-2608

Email for Loan Related Correspondence:

CLS.Non.Agented.Servicing@jpmchase.com

Email for Letter of Credit Related Correspondence:

Chicago.LC.Agency.Activity.Team@jpmchase.com



--------------------------------------------------------------------------------

SCHEDULE 10.08

RESTRICTED DEPOSIT ACCOUNTS

 

1. Account #XXXXXXXXXXXXX maintained in the name of CarMax Corp., at Wells Fargo
Bank, National Association.

 

2. Account # XXXXXXXXXXXXX maintained in the name of CarMax Auto Superstores
California, LLC, at Wells Fargo Bank, National Association.

 

3. Account # XXXXXXXXXXXXX maintained in the name of CarMax Auto Superstores
West Coast, Inc., at Wells Fargo Bank, National Association.

 

4. Account # XXXXXXXXXXXXX maintained in the name of CarMax Auto Superstores,
Inc., at Wells Fargo Bank, National Association.

 

5. Account # XXXXXXXXXXXXX maintained in the name of CarMax Business Services,
at U.S. Bank N.A.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CarMax Auto Superstores, Inc., a Virginia corporation
(the “Revolving Borrower”), CarMax, Inc., a Virginia corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer, Swing Line
Lender and New Vehicle Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C
Issuer.

The Revolving Borrower hereby requests (select one):

¨ A Borrowing of Committed Loans ¨ A conversion of Loans

 

  1. On                                               (a Business Day).

 

  2. In the amount of                             .

 

  3. Comprised of                                          
                       .

                                             [Type of Committed Loan requested]

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

CARMAX AUTO SUPERSTORES, INC. By:     Name:     Title:    

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Swing Line Lender

  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CarMax Auto Superstores, Inc., a Virginia corporation
(the “Revolving Borrower”), CarMax, Inc., a Virginia corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer, Swing Line
Lender and New Vehicle Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C
Issuer.

The Revolving Borrower hereby requests (select one):

¨ A Borrowing of a Swing Line Loan ¨ A conversion of Loans

 

  1. On                                               (a Business Day).

 

  2. In the amount of $                            .

 

  3. Comprised of                          [Type of Swing Line Loan requested].

The Swing Line Borrowing, if any, requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Agreement.

 

CARMAX AUTO SUPERSTORES, INC. By:     Name:     Title:    

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NEW VEHICLE SWING LINE LOAN NOTICE

STRAIGHT LINE TRANSACTION REQUEST

Date:                     ,             

 

To: Bank of America, N.A., as New Vehicle Swing Line Lender

 

Bank of America Auto Group

Floor Plan Operations

FAX: (800) 833-1221

   Dealer #   

Line [07]

Class [007]

Serial #

Dealership Name: [                                        ]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CarMax Auto Superstores, Inc., a Virginia corporation
(the “Revolving Borrower”), CarMax, Inc., a Virginia corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer, Swing Line
Lender and New Vehicle Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C
Issuer.

The Revolving Borrower hereby requests (select 1 or 2):

 

1. PAYMENT TRANSACTION

Pay funds into the STRAIGHT LINE account in the amount of
$                                    

from Designated CHECKING Account on Genesis.

 

2. ADVANCE TRANSACTION

Advance funds from the STRAIGHT LINE account in the amount of $
                        

and credit Designated CHECKING account on Genesis.

 

3. On                                               (a Business Day).

 

4. Comprised of                                                  .

                                         [Type of New Vehicle Swing Line Loan
requested: Eurodollar Rate Loan or Base Rate Loan]

 

C-1

Form of New Vehicle Swing Line Loan Notice



--------------------------------------------------------------------------------

The New Vehicle Swing Line Borrowing requested herein complies with the provisos
to the first sentence of Section 2.05(a) of the Agreement.

 

CARMAX AUTO SUPERSTORES, INC. By:     Name:     Title:    

 

C-2

Form of New Vehicle Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTE

[    ], 2011

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”) hereby promises, jointly and severally, to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to CarMax Auto Superstores,
Inc. (the “Revolving Borrower”) or any Designated Borrower under that certain
Credit Agreement, dated as of August 26, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Revolving Borrower, CarMax, Inc., the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer.

Each Borrower promises, jointly and severally, to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans and in Section 2.05(h) of the Agreement with
respect to New Vehicle Swing Line Loans, all payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranties. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

Each Borrower, for itself and for its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
AGREEMENT.

 

D-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

CARMAX AUTO SUPERSTORES, INC. By:     Name:   Title:   CARMAX OF LAUREL, LLC By:
    Name:   Title:   CARMAX AUTO MALL, LLC By:     Name:   Title:  

 

D-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date    Type of Loan
Made    Amount of
Loan Made    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By               

 

 

D-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among CarMax Auto Superstores, Inc., a Virginia corporation
(the “Revolving Borrower”), CarMax, Inc., a Virginia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer.

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that he/she is the                                                  
of the Company, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Company, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

 

E-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of (i) the Company, the Revolving Borrower
and each other Borrower contained in Article V of the Agreement and (ii) each
Loan Party contained in each other Loan Document or in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             

 

CARMAX, INC. By:     Name:     Title:    

 

E-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

[Attached]

 

E-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                  (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.       Applicable Rate - Consolidated Leverage Ratio
Section 7.09(a) - Consolidated Net Leverage Ratio

  

(a)    Consolidated Funded Debt as of the Statement Date:

   $ ____________   

(b)    the amount of unrestricted cash and Cash Equivalents held by the
Borrowers in the United States on the Statement Date in excess of $15,000,000
(which cash is verifiable by the Administrative Agent):

   $ ____________   

(c)    Consolidated Rental Obligations for the four fiscal quarter period ending
on the Statement Date:

   $ ____________   

(d)    rental obligations with respect to real property purchased during such
four quarter period:

   $ ____________   

(e)    Consolidated Rental Obligations net of acquired rents:
((c)-(d))

   $ ____________   

(f)     eight (8) times Consolidated Rental Obligations net of acquired rents:
(e)*8

   $ ____________   

(g)    Consolidated EBITDAR for the four fiscal quarter period ending on the
Statement Date

  

(i)          Consolidated Net Income for such period:

   $ ____________   

(ii)        Consolidated Interest Charges for such period:

              (see Line II.(b)(iii) below)

   $ ____________   

(iii)       provision for Federal, state, local and foreign income taxes payable
by the Company and its

              Subsidiaries for such period:

   $ ____________   

(iv)       depreciation and amortization expense during such period:

   $ ____________   

(v)         share-based compensation expense reducing Consolidated Net Income
for such period which

              does not represent a cash item in such period or any future
period:

   $ ____________   

(vi)       other non-recurring expenses of the Company and its Subsidiaries
reducing Consolidated Net

              Income for such period which do not represent a cash item in such
period or any future period:

   $ ____________   

(vii)      Federal, state, local and foreign income tax credits of the Company
and its Subsidiaries for

              such period:

   $ ____________   

(viii)     all non-cash items increasing Consolidated Net Income for such
period:

   $ ____________   

(ix)       Consolidated EBITDA:

               (i)+(ii)+(iii)+(iv)+(v)+(vi)-(vii)-(viii)

   $ ____________   

 

E-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

(x)         Consolidated Rental Obligations for the four fiscal quarter period
ending on the Statement Date:

     $____________   

(xi)       Consolidated EBITDAR:
(ix)+(x)

     $____________   

(h)    Consolidated Net Leverage Ratio:
((a)-(b)+(f)) / (g)(xi)

     ________to 1.00   

(i)     Consolidated Leverage Ratio (for pricing tiers):
((a)+(f)) / (g)(xi)

     ________ to 1.00   

Maximum permitted Consolidated Net Leverage Ratio: 3.00 to 1.00

  

II.     Section 7.09(b) - Consolidated Interest and Rent Coverage Ratio

        

(a)    Consolidated EBITDAR for the period ending on the Statement Date (see
Line I.(g)(xi) above):

     $____________   

(b)    Consolidated Interest Charges for the period ending on the Statement Date

  

(i)          all gross interest expense (without reducing such amount by, or
otherwise netting out, any interest income, floorplan assistance, interest
credits or other similar income), premium payments, debt discount, fees, charges
and related expenses of the Company and its Subsidiaries in connection with
borrowed money or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, but
excluding any such interest or expense of (i) an Excluded Special Purpose
Finance Subsidiary or (ii) any Person that is neither the Company nor a
Subsidiary, which interest or expense (in the case of each of clauses (i) and
(ii)) arises pursuant to a Permitted Sale Facility:

     $____________   

(ii)        the portion of rent expense of the Company and its Subsidiaries with
respect to such period under (i) capital leases that is treated as interest in
accordance with GAAP and (ii) Synthetic Lease Obligations that would be treated
as interest under GAAP were such leases treated as capital leases:

     $____________   

(iii)       Consolidated Interest Charges:
(i)+(ii)

     $____________   

(c)    Consolidated Rental Obligations for the four fiscal quarter period ending
on the Statement Date:

     $____________   

(d)    rental obligations with respect to real property purchased during such
four quarter period:

     $____________   

(e)    Consolidated Rental Obligations net of acquired rents:
((c)-(d))

     $____________   

(f)     Consolidated Interest Charges and Consolidated Rental Obligations net of
acquired rents: ((b)(iii)+(e))

     $____________   

(g)    Consolidated Interest and Rent Coverage Ratio:
(a) / (f)

     ________ to 1.00   

Minimum permitted Consolidated Interest and Rent Coverage Ratio: 2.00 to 1.00

  

 

E-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit, the Swing Line Loans and
the New Vehicle Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

   ____________________

2.      Assignee:

   ____________________    [and is an Affiliate/Approved Fund of [identify
Lender]1]

3.      Borrower:

   ____________________

4.      Administrative Agent:

   Bank of America, N.A., as the administrative agent under the Credit Agreement

5.      Credit Agreement:

   Credit Agreement, dated as of August 26, 2011, among CarMax Auto Superstores,
Inc., as Revolving Borrower, CarMax, Inc., the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer (as
amended, restated, supplemented or otherwise modified from time to time)

 

 

1 

Select as applicable.

 

F-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage Assigned of
Commitment/Loans3      $         $           %       $         $           %   

 

[7.

Trade Date:                         ]4

Effective Date:                 ,      20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

Consented to and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By       Title:

 

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and Accepted:]5

 

[BANK OF AMERICA, N.A., as

Administrative Agent][, Swing Line Lender,

New Vehicle Swing Line Lender and L/C Issuer]

By:       Name:   Title:

[JPMORGAN CHASE BANK, N.A.,

as L/C Issuer]

By:       Name:   Title: [Consented to:]

[CARMAX, INC.]

[CARMAX AUTO SUPERSTORES, INC.]

By:       Name:   Title:

 

5 

To be added only if the consent and or acceptance of the CarMax, Inc., and/or
the L/C Issuer is required by the terms of the Credit Agreement.

 

F-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 10.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

Annex 1-1

Standard Terms and Conditions for Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Annex 1-2

Standard Terms and Conditions for Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT G

COMPANY GUARANTY AGREEMENT

THIS COMPANY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
August 26, 2011, is made by CARMAX, INC., a Virginia corporation (the
“Guarantor”), to BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States, as administrative agent (in
such capacity, the “Administrative Agent”) for each of the lenders (the
“Lenders”) now or hereafter party to the Credit Agreement defined below
(collectively with the Administrative Agent and the L/C Issuer, the “Guaranteed
Parties”). All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Guaranteed Parties have agreed to provide to CarMax Auto
Superstores, Inc., a Virginia corporation (the “Revolving Borrower”), and
certain other Subsidiaries of the Guarantor (collectively the “Borrowers” and
each individually a “Borrower”) a revolving credit facility with letter of
credit, swing line and new vehicle swing line sublimits pursuant to the terms of
that certain Credit Agreement dated as of even date herewith, among the
Revolving Borrower, the Company, the other Borrowers, the Administrative Agent,
the L/C Issuer and the Lenders (as from time to time amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
(the Borrowers other than the Revolving Borrower being referred to collectively
as the “Designated Borrowers”); and

WHEREAS, the Guarantor will materially benefit from the Loans made and to be
made, and the Letters of Credit issued and to be issued, under the Credit
Agreement; and

WHEREAS, the Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Guaranteed Parties is the execution and delivery of this Guaranty Agreement, and
the Guaranteed Parties are unwilling to extend and maintain the credit
facilities provided under the Loan Documents unless the Guarantor enters into
this Guaranty Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Guaranty. The Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent for the benefit of the
Guaranteed Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below). For all purposes of this Guaranty Agreement,
“Guaranteed Liabilities” means: (a) each Borrower’s prompt payment in full, when
due or declared due and at all such times, of all Obligations and all other
amounts pursuant to the terms of the Credit Agreement, the Notes, and all other
Loan Documents heretofore, now or at any time or times hereafter owing, arising,
due or payable from such Borrower to any one or more of the Guaranteed Parties,
including principal, interest, premiums and fees (including, but not limited to,
loan fees and reasonable fees, charges and disbursements of counsel (“Attorney
Costs”)); and (b) each Borrower’s prompt, full and faithful performance,
observance and discharge of each and every agreement, undertaking, covenant and
provision to be performed, observed or discharged by such Borrower under the
Credit Agreement, the Notes and all other Loan Documents. The Guarantor’s
obligations to the Guaranteed Parties under this Guaranty Agreement are
hereinafter collectively referred to as the “Guarantor’s Obligations”.

 

G-1



--------------------------------------------------------------------------------

The Guarantor agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

2. Payment. If any Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then the Guarantor will, upon demand thereof by the
Administrative Agent, fully pay to the Administrative Agent, for the benefit of
the Guaranteed Parties, an amount equal to all the Guaranteed Liabilities then
due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantor’s Obligations under this Guaranty Agreement shall be
absolute and unconditional irrespective of, and the Guarantor hereby expressly
waives, to the extent permitted by law, any defense to its obligations under
this Guaranty Agreement by reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, or for any other obligations or liabilities of any Person under any
of the Related Agreements;

(e) any dissolution of any Borrower or the Guarantor or any other party to a
Related Agreement, or the combination or consolidation of any Borrower or the
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of any Borrower or the Guarantor or
any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation obligations arising under
any other Guaranty now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan

 

G-2



--------------------------------------------------------------------------------

Document or any other Related Agreement, including without limitation any term
pertaining to the payment or performance of any of the Guaranteed Liabilities,
or any of the obligations or liabilities of any party to any other Related
Agreement; or

(i) any other circumstance whatsoever (with or without notice to or knowledge of
the Guarantor) which may or might in any manner or to any extent vary the risks
of the Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any Borrower or
any other Loan Party or to any collateral in respect of the Guaranteed
Liabilities or Guarantor’s Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

4. Currency and Funds of Payment. All Guarantor’s Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Guaranteed Party with respect thereto as against any Borrower, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
any Borrower of any or all of the Guaranteed Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantor’s Obligations shall immediately
be and become due and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, the Guarantor hereby unconditionally subordinates all present
and future debts, liabilities or obligations now or hereafter owing to the
Guarantor (i) of each Borrower, to the payment in full of the Guaranteed
Liabilities and (ii) of each other Person now or hereafter constituting a Loan
Party, to the payment in full of the obligations of such Loan Party owing to any
Guaranteed Party and arising under the Loan Documents. All amounts due under
such subordinated debts, liabilities, or obligations shall, upon the occurrence
and during the continuance of an Event of Default, be collected and, upon
request by the Administrative Agent, paid over forthwith to the Administrative
Agent for the benefit of the Guaranteed Parties on account of the Guaranteed
Liabilities, the Guarantor’s Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
the Guarantor as agent and bailee of the Guaranteed Parties separate and apart
from all other funds, property and accounts of the Guarantor.

7. Suits. The Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Guaranteed Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to the Guarantor, the Guarantor’s Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against the Guarantor. At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against the Guarantor, whether
or not suit has been commenced against any Borrower, or any other Person and
whether or not the Guaranteed Parties have taken or failed to take any other
action to collect all or any portion of the Guaranteed Liabilities or have taken
or failed to take any actions against any collateral

 

G-3



--------------------------------------------------------------------------------

securing payment or performance of all or any portion of the Guaranteed
Liabilities, and irrespective of any event, occurrence, or condition described
in Section 3 hereof.

8. Set-Off and Waiver. The Guarantor waives any right to assert against any
Guaranteed Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which the Guarantor may now or at any time hereafter have against
any Borrower or any or all of the Guaranteed Parties without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available
to the Guarantor. For the purposes of this Section 8, all remittances and
property shall be deemed to be in the possession of a Guaranteed Party as soon
as the same may be put in transit to it by mail or carrier or by other bailee.

9. Waiver of Notice; Subrogation.

(a) The Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of any Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. The Guarantor agrees that each Guaranteed Party may heretofore, now or
at any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Guaranteed Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing the Guarantor from its Guarantor’s Obligations, and the
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) The Guarantor hereby agrees that payment or performance by the Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to the Guarantor without the Administrative Agent being
required, the Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by any Borrower or any other Person on account of the
Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

(c) The Guarantor further agrees with respect to this Guaranty Agreement that it
shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to any security for the Guaranteed Liabilities unless
and until 93 days immediately following the Facility Termination Date (as
defined below) shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of

 

G-4



--------------------------------------------------------------------------------

creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by the Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
United States Bankruptcy Code, in the event of a subsequent case involving any
other Loan Party. If an amount shall be paid to the Guarantor on account of such
rights at any time prior to termination of this Guaranty Agreement in accordance
with the provisions of Section 21 hereof, such amount shall be held in trust for
the benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Guaranteed Parties, to be credited
and applied upon the Guarantor’s Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or otherwise as the Guaranteed
Parties may elect. The agreements in this subsection shall survive repayment of
all of the Guarantor’s Obligations, the termination or expiration of this
Guaranty Agreement in any manner, including but not limited to termination in
accordance with Section 21 hereof, and occurrence of the Facility Termination
Date. For purposes of this Guaranty Agreement, “Facility Termination Date” means
the date as of which all of the following shall have occurred: (a) each Borrower
shall have permanently terminated the credit facilities under the Loan Documents
by final payment in full of all Outstanding Amounts, together with all accrued
and unpaid interest and fees thereon, other than (i) the undrawn portion of
Letters of Credit and (ii) all letter of credit fees relating thereto accruing
after such date (which fees shall be computed (based on interest rates and the
Applicable Rate then in effect) on such undrawn amounts to the respective expiry
dates of the Letters of Credit), in each case as have been fully Cash
Collateralized or as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made; (b) all Commitments shall have terminated or expired; and (c) the
Guarantor, each Borrower and each other Loan Party shall have fully, finally and
irrevocably paid and satisfied in full all of their respective obligations and
liabilities arising under the Loan Documents, including with respect to such
Borrower and the Obligations (except for future obligations consisting of
continuing indemnities and other contingent Obligations of the Guarantor, any
Borrower or any Loan Party that may be owing to the Administrative Agent, the
L/C Issuer, any Lender, or any of their respective Related Parties pursuant to
the Loan Documents and expressly survive termination of the Credit Agreement or
any other Loan Document).

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof. Any claim or claims that
the Guaranteed Parties may at any time hereafter have against the Guarantor
under this Guaranty Agreement may be asserted by the Administrative Agent on
behalf of the Guaranteed Parties by written notice directed to the Guarantor in
accordance with Section 23 hereof.

11. Representations and Warranties. The Guarantor warrants and represents to the
Administrative Agent, for the benefit of the Guaranteed Parties, that it is duly
authorized to execute and deliver this Guaranty Agreement, and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement has been
duly executed and delivered on behalf of the Guarantor by its duly authorized
representatives; that this Guaranty Agreement is legal, valid, binding and
enforceable against the Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and that the Guarantor’s
execution, delivery and performance of this Guaranty Agreement do not violate or
constitute a breach of any of its Organizational Documents, any agreement or
instrument to which the Guarantor is a party, or any law, order, regulation,
decree or award of any governmental authority or arbitral body to which it or
its properties or operations is subject.

 

G-5



--------------------------------------------------------------------------------

12. Expenses. The Guarantor agrees to be liable for the payment of all
reasonable fees and expenses, including Attorney Costs, incurred by any
Guaranteed Party in connection with the enforcement of this Guaranty Agreement,
whether or not suit be brought.

13. Reinstatement. The Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, the Guarantor hereby
appoints the Administrative Agent, for the benefit of the Guaranteed Parties, as
the Guarantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Guaranty Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is coupled with an interest and is
irrevocable; provided, that the Administrative Agent shall have and may exercise
rights under this power of attorney only upon the occurrence and during the
continuance of an Event of Default.

15. Reliance. The Guarantor represents and warrants to the Administrative Agent,
for the benefit of the Guaranteed Parties, that: (a) the Guarantor has adequate
means to obtain on a continuing basis (i) from each Borrower, information
concerning the Loan Parties and the Loan Parties’ financial condition and
affairs and (ii) from other reliable sources, such other information as it deems
material in deciding to provide this Guaranty Agreement (“Other Information”),
and has full and complete access to the Loan Parties’ books and records and to
such Other Information; (b) the Guarantor is not relying on any Guaranteed Party
or its or their employees, directors, agents or other representatives or
Affiliates, to provide any such information, now or in the future; (c) the
Guarantor has been furnished with and reviewed the terms of the Credit Agreement
and such other Loan Documents and Related Agreements as it has requested, is
executing this Guaranty Agreement freely and deliberately, and understands the
obligations and financial risk undertaken by providing this Guaranty Agreement;
(d) the Guarantor has relied solely on the Guarantor’s own independent
investigation, appraisal and analysis of each Borrower, each Borrower’s
financial condition and affairs, the “Other Information”, and such other matters
as it deems material in deciding to provide this Guaranty Agreement and is fully
aware of the same; and (e) the Guarantor has not depended or relied on any
Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any
Borrower or any Borrower’s financial condition and affairs or any other matters
material to the Guarantor’s decision to provide this Guaranty Agreement, or for
any counseling, guidance, or special consideration or any promise therefor with
respect to such decision. The Guarantor agrees that no Guaranteed Party has any
duty or responsibility whatsoever, now or in the future, to provide to the
Guarantor any information concerning any Borrower or any Borrower’s financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if the Guarantor receives any such information from
any Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, the Guarantor will independently verify the
information and will not rely on any Guaranteed Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.

16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.02 and 1.05 of the Credit Agreement shall be applicable to this
Guaranty Agreement and are hereby incorporated by reference. All representations
and warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.

 

G-6



--------------------------------------------------------------------------------

17. Entire Agreement. This Guaranty Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Except as provided in Section 21 hereof, neither this Guaranty Agreement
nor any portion or provision hereof or thereof may be changed, altered,
modified, supplemented, discharged, canceled, terminated, or amended orally or
in any manner other than as provided in the Credit Agreement.

18. Binding Agreement; Assignment. This Guaranty Agreement and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto and thereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that the Guarantor
shall not be permitted to assign any of its rights, powers, duties or
obligations under this Guaranty Agreement or any other interest herein or
therein without the prior written consent of the Administrative Agent. Without
limiting the generality of the foregoing sentence of this Section 18, any Lender
or the L/C Issuer may assign to one or more Persons, or grant to one or more
Persons participations in or to, all or any part of its rights and obligations
under the Credit Agreement (to the extent permitted by the Credit Agreement);
and to the extent of any such assignment or participation such other Person
shall, to the fullest extent permitted by law, thereupon become vested with all
the benefits in respect thereof granted to such Lender or the L/C Issuer herein
or otherwise, subject however, to the provisions of the Credit Agreement,
including Article IX thereof (concerning the Administrative Agent) and
Section 10.06 thereof concerning assignments and participations. All references
herein to the Administrative Agent shall include any successor thereof.

19. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

20. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 20, the provisions of Section 10.02(b) of the Credit
Agreement shall be applicable to this Guaranty Agreement.

21. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and all of the Guarantor’s Obligations hereunder (excluding
those Guarantor’s Obligations relating to Guaranteed Liabilities that expressly
survive such termination) shall terminate on the Facility Termination Date.

22. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon the Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.

 

G-7



--------------------------------------------------------------------------------

23. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to the Guarantor, at the address of the Guarantor indicated in
Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or any other Guaranteed Party, at the Administrative
Agent’s address indicated in Schedule 10.02 of the Credit Agreement. All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 10.02 of the Credit Agreement for the giving
and effectiveness of notices and modifications of addresses thereunder.

24. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

(b) THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE COURT
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY THE EXECUTION AND
DELIVERY OF THIS GUARANTY AGREEMENT, THE GUARANTOR EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND THE GUARANTOR HEREBY IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE NONEXCLUSIVE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH OTHER
GUARANTEED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 23 HEREOF. NOTHING IN THIS GUARANTY AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(d) NOTHING CONTAINED IN SUBSECTIONS ((b) OR (c) HEREOF SHALL PRECLUDE THE
GUARANTOR, OR ANY BORROWER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE THE GUARANTOR OR
ANY OF THE GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH COURT.

 

G-8



--------------------------------------------------------------------------------

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION THEREWITH, THE GUARANTOR AND THE ADMINISTRATIVE AGENT ON BEHALF OF
THE GUARANTEED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH
ACTION, SUIT OR PROCEEDING.

(f) EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH OTHER
GUARANTEED PARTY HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION THE GUARANTOR HAS SUBMITTED PURSUANT TO THE TERMS
HEREOF IS AN INCONVENIENT FORUM.

 

G-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTOR: CARMAX, INC. By:     Name:   Thomas W. Reedy Title:   Chief Financial
Officer

COMPANY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:   Anne M. Zeschke Title:   Vice President

 

G-11



--------------------------------------------------------------------------------

EXHIBIT H

SUBSIDIARY GUARANTY AGREEMENT

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
August 26, 2011, is made by EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO
SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a
“Guarantor” and collectively the “Guarantors”) to BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States, as administrative agent (in such capacity, the “Administrative Agent”)
for each of the lenders (the “Lenders”) now or hereafter party to the Credit
Agreement defined below (collectively with the Administrative Agent and the L/C
Issuer the “Guaranteed Parties”). All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the Guaranteed Parties have agreed to provide to CarMax Auto
Superstores, Inc., a Virginia corporation (the “Revolving Borrower”), and
certain Subsidiaries of CarMax, Inc., a Virginia corporation (the “Company”),
(such Subsidiaries, together with the Revolving Borrower, collectively the
“Borrowers” and each individually a “Borrower”) a revolving credit facility with
letter of credit, swing line and new vehicle swing line sublimits pursuant to
the terms of that certain Credit Agreement dated as of even date herewith, among
the Borrowers, the Company, the Administrative Agent, the L/C Issuer and the
Lenders (as from time to time amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and

WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Company
and will materially benefit from the Loans made and to be made, and the Letters
of Credit issued and to be issued, under the Credit Agreement; and

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Guaranteed Parties is the execution and delivery of this Guaranty Agreement, and
the Guaranteed Parties are unwilling to extend and maintain the credit
facilities provided under the Loan Documents unless the Guarantors enter into
this Guaranty Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Guaranteed Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means: (a) each Borrower’s prompt payment in
full, when due or declared due and at all such times, of all Obligations and all
other amounts pursuant to the terms of the Credit Agreement, the Notes, and all
other Loan Documents heretofore, now or at any time or times hereafter owing,
arising, due or payable from such Borrower to any one or more of the Guaranteed
Parties, including principal, interest, premiums and fees (including, but not
limited to, loan fees and reasonable fees, charges and disbursements of counsel
(“Attorney Costs”)); and (b) each Borrower’s prompt, full and faithful
performance, observance and discharge of each and every agreement, undertaking,
covenant and provision to be performed, observed or discharged by such Borrower
under the Credit Agreement, the Notes and all other Loan Documents. The
Guarantors’ obligations to the

 

H-1



--------------------------------------------------------------------------------

Guaranteed Parties under this Guaranty Agreement are hereinafter collectively
referred to as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”. Notwithstanding the foregoing, the
liability of each Guarantor individually with respect to its Guarantor’s
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.

2. Payment. If any Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
an Event of Default, then any or all of the Guarantors will, upon demand thereof
by the Administrative Agent, fully pay to the Administrative Agent, for the
benefit of the Guaranteed Parties, subject to any restriction on each
Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to all
the Guaranteed Liabilities then due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement by reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any other Guarantor, or
for any other obligations or liabilities of any Person under any of the Related
Agreements;

(e) any dissolution of any Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of any Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of any Borrower or any Guarantor or
any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),

 

H-2



--------------------------------------------------------------------------------

renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty now or
hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any Borrower or
any other Loan Party or to any collateral in respect of the Guaranteed
Liabilities or Guarantors’ Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.

4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Guaranteed Party with respect thereto as against any Borrower, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
any Borrower of any or all of the Guaranteed Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of each Borrower, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Guaranteed
Party and arising under the Loan Documents. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Guaranteed Parties on account of the Guaranteed Liabilities,

 

H-3



--------------------------------------------------------------------------------

the Guarantors’ Obligations, or such other obligations, as applicable, and,
after such request and pending such payment, shall be held by such Guarantor as
agent and bailee of the Guaranteed Parties separate and apart from all other
funds, property and accounts of such Guarantor.

7. Suits. Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Guaranteed Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to such Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against any one or more or all of the
Guarantors. At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought hereon by the Administrative Agent against
any one or more or all of the Guarantors, whether or not suit has been commenced
against any Borrower, any other Guarantor, or any other Person and whether or
not the Guaranteed Parties have taken or failed to take any other action to
collect all or any portion of the Guaranteed Liabilities or have taken or failed
to take any actions against any collateral securing payment or performance of
all or any portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

8. Set-Off and Waiver. Each Guarantor waives any right to assert against any
Guaranteed Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
any Borrower or any or all of the Guaranteed Parties without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available
to such Guarantor. For the purposes of this Section 8, all remittances and
property shall be deemed to be in the possession of a Guaranteed Party as soon
as the same may be put in transit to it by mail or carrier or by other bailee.

9. Waiver of Notice; Subrogation.

(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of any Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Guaranteed Party may heretofore, now or
at any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Guaranteed Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantor’s Obligations under this Guaranty Agreement may be enforced by
the Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower,
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or

 

H-4



--------------------------------------------------------------------------------

encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by any Borrower, any other Guarantor or any other Person on
account of the Guaranteed Liabilities or any guaranty thereof, IT BEING
EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH GUARANTOR THAT DEMAND
UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE
PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE
FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT
AGREEMENT.

(c) Each Guarantor further agrees with respect to this Guaranty Agreement that
it shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to any security for the Guaranteed Liabilities unless
and until 93 days immediately following the Facility Termination Date (as
defined below) shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its assets.
This waiver is expressly intended to prevent the existence of any claim in
respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the United States Bankruptcy Code, in the event of a subsequent
case involving any other Loan Party. If an amount shall be paid to any Guarantor
on account of such rights at any time prior to termination of this Guaranty
Agreement in accordance with the provisions of Section 21 hereof, such amount
shall be held in trust for the benefit of the Guaranteed Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Guaranteed
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
otherwise as the Guaranteed Parties may elect. The agreements in this subsection
shall survive repayment of all of the Guarantors’ Obligations, the termination
or expiration of this Guaranty Agreement in any manner, including but not
limited to termination in accordance with Section 21 hereof, and occurrence of
the Facility Termination Date. For purposes of this Guaranty Agreement,
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) each Borrower shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be computed (based on interest rates and the Applicable Rate then in
effect) on such undrawn amounts to the respective expiry dates of the Letters of
Credit), in each case as have been fully Cash Collateralized or as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the L/C Issuer shall have been made; (b) all Commitments shall have
terminated or expired; and (c) each Borrower and each other Loan Party shall
have fully, finally and irrevocably paid and satisfied in full all of their
respective obligations and liabilities arising under the Loan Documents,
including with respect to such Borrower and the Obligations (except for future
obligations consisting of continuing indemnities and other contingent
Obligations of any Borrower or any Loan Party that may be owing to the
Administrative Agent, the L/C Issuer, any Lender, or any of their respective
Related Parties pursuant to the Loan Documents and expressly survive termination
of the Credit Agreement or any other Loan Document).

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof. Any claim or claims that
the Guaranteed Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on

 

H-5



--------------------------------------------------------------------------------

behalf of the Guaranteed Parties by written notice directed to such Guarantor in
accordance with Section 23 hereof.

11. Representations and Warranties. Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Guaranteed Parties, that it is
duly authorized to execute and deliver this Guaranty Agreement (or the Joinder
Agreement to which it is a party, as applicable), and to perform its obligations
under this Guaranty Agreement, that this Guaranty Agreement (or the Joinder
Agreement to which it is a party, as applicable) has been duly executed and
delivered on behalf of such Guarantor by its duly authorized representatives;
that this Guaranty Agreement (and any Joinder Agreement to which such Guarantor
is a party) is legal, valid, binding and enforceable against such Guarantor in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles; and that
such Guarantor’s execution, delivery and performance of this Guaranty Agreement
(and any Joinder Agreement to which such Guarantor is a party) do not violate or
constitute a breach of any of its Organizational Documents, any agreement or
instrument to which such Guarantor is a party, or any law, order, regulation,
decree or award of any governmental authority or arbitral body to which it or
its properties or operations is subject.

12. Expenses. Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including Attorney Costs, incurred
by any Guaranteed Party in connection with the enforcement of this Guaranty
Agreement, whether or not suit be brought.

13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Guaranteed Parties, as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Guaranteed Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from each Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information;
(b) such Guarantor is not relying on any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each Borrower, each
Borrower’s financial condition and affairs, the “Other Information”, and such
other matters as it deems material in deciding to provide this Guaranty
Agreement (and any Joinder Agreement)

 

H-6



--------------------------------------------------------------------------------

and is fully aware of the same; and (e) such Guarantor has not depended or
relied on any Guaranteed Party or its or their employees, directors, agents or
other representatives or Affiliates, for any information whatsoever concerning
any Borrower or any Borrower’s financial condition and affairs or any other
matters material to such Guarantor’s decision to provide this Guaranty Agreement
(and any Joinder Agreement), or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision. Each
Guarantor agrees that no Guaranteed Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning any Borrower or any Borrower’s financial condition and affairs, or
any Other Information, other than as expressly provided herein, and that, if
such Guarantor receives any such information from any Guaranteed Party or its or
their employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.02 and 1.05 of the Credit Agreement shall be applicable to this
Guaranty Agreement and each Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any extension of credit referred to herein or
guaranteed hereby.

17. Entire Agreement. This Guaranty Agreement and each Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements,
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof. Except as provided in Section 21 hereof, neither this
Guaranty Agreement nor any Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.

18. Binding Agreement; Assignment. This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein without the prior written
consent of the Administrative Agent. Without limiting the generality of the
foregoing sentence of this Section 18, any Lender or the L/C Issuer may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender or the L/C Issuer herein or otherwise, subject
however, to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof concerning
assignments and participations. All references herein to the Administrative
Agent shall include any successor thereof.

19. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

20. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not

 

H-7



--------------------------------------------------------------------------------

be necessary in making proof of this Guaranty Agreement to produce or account
for more than one such counterpart executed by the Guarantor against whom
enforcement is sought. Without limiting the foregoing provisions of this
Section 20, the provisions of Section 10.02(b) of the Credit Agreement shall be
applicable to this Guaranty Agreement.

21. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ Obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.

22. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.

23. Notices. Any notice required or permitted hereunder or under any Joinder
Agreement shall be given, (a) with respect to each Guarantor, at the address of
the Company indicated in Schedule 10.02 of the Credit Agreement and (b) with
respect to the Administrative Agent or any other Guaranteed Party, at the
Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

24. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Guarantor, and all references herein and in the other Loan Documents to the
Guarantors or to the parties to this Guaranty Agreement shall be deemed to
include such Person as a Guarantor hereunder.

25. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND, BY THE EXECUTION AND DELIVERY OF THIS GUARANTY AGREEMENT OR A JOINDER
AGREEMENT, SUCH GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION
OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY

 

H-8



--------------------------------------------------------------------------------

SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE NONEXCLUSIVE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH OTHER
GUARANTEED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 23 HEREOF. NOTHING IN THIS GUARANTY AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(d) NOTHING CONTAINED IN SUBSECTIONS ((b) OR (c) HEREOF SHALL PRECLUDE ANY
BORROWER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY
GUARANTOR OR ANY OF SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.
TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH
GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND
EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION
TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH COURT.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE GUARANTEED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.

(f) EACH PARTY HERETO AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, EACH OTHER
GUARANTEED PARTY HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION ANY GUARANTOR HAS SUBMITTED PURSUANT TO THE TERMS
HEREOF IS AN INCONVENIENT FORUM.

[Signature page follows.]

 

H-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTORS:     CARMAX OF LAUREL, LLC       By:           Name:   Thomas W.
Reedy       Title:   Chief Financial Officer       CARMAX AUTO MALL, LLC      
By:           Name:   Thomas W. Reedy       Title:   Chief Financial Officer    
  CARMAX AUTO SUPERSTORES CALIFORNIA, LLC       By:           Name:   Thomas W.
Reedy       Title:   Chief Financial Officer       CARMAX BUSINESS SERVICES, LLC
      By:           Name:   Thomas W. Reedy       Title:   Chief Financial
Officer       CARMAX AUTO SUPERSTORES WEST COAST, INC.       By:           Name:
  Thomas W. Reedy       Title:   Chief Financial Officer



--------------------------------------------------------------------------------

CARMAX PROPERTIES, LLC By:     Name:   Thomas W. Reedy Title:   Chief Financial
Officer CARMAX AUTO SUPERSTORES SERVICES, INC. By:     Name:   Thomas W. Reedy
Title:   Chief Financial Officer

 

SUBSIDIARY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:     Title:    

 

SUBSIDIARY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

EXHIBIT I

Form of Joinder Agreement

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Joinder Agreement”), dated as of
                    , 20         is made by                         , a
                                 (the “Joining Subsidiary”), and delivered to
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Credit Agreement (as amended,
revised, modified, supplemented or amended and restated from time to time, the
“Credit Agreement”), dated as of August 26, 2011, by and among CarMax Auto
Superstores, Inc., a Virginia corporation (the “Revolving Borrower”), CarMax,
Inc., a Virginia corporation (“CarMax”), certain Subsidiaries of CarMax
(together with the Revolving Borrower, and collectively with any other Person
that becomes a Borrower (as defined in the Credit Agreement) from time to time
pursuant to Section 6.12 of the Credit Agreement, the “Borrowers” and each
individually a “Borrower”), the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender, and JP Morgan Chase Bank, N.A., as L/C Issuer. All
capitalized terms not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement.

WHEREAS, the Revolving Borrower, certain other Subsidiaries of CarMax and the
Administrative Agent have entered into a Subsidiary Guaranty Agreement dated as
of August 26, 2011 (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Subsidiary Guaranty Agreement”);

WHEREAS, the Joining Subsidiary [does] [does not] engage in the business of
selling new motor vehicles;

[WHEREAS, the Joining Subsidiary is required by the terms of the Credit
Agreement to become a “Designated Borrower” under the Credit Agreement and be
joined as a party to the Credit Agreement as a Designated Borrower (as defined
in the Credit Agreement);]6

WHEREAS, the Joining Subsidiary is required by the terms of the Credit Agreement
to become a “Guarantor” under the Subsidiary Guaranty Agreement and be joined as
a party to the Subsidiary Guaranty Agreement as a Guarantor (as defined in the
Subsidiary Guaranty Agreement); and

WHEREAS, the Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Borrowers by the
Lenders and the L/C Issuer under the Credit Agreement.

NOW, THEREFORE, the Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Guaranteed Parties (as defined in
the Subsidiary Guaranty Agreement):

[1. Credit Agreement

a. Joinder. The Joining Subsidiary hereby agrees that, by its execution of this
Joinder Agreement, the Joining Subsidiary hereby becomes a party to the Credit
Agreement and the Notes, and is and shall be for all purposes a “Borrower” under
the Loan Documents and shall have (and hereby unconditionally, absolutely and
irrevocably assumes) all the terms, conditions, obligations, liabilities and
undertakings of a Borrower as if it had manually executed the Credit Agreement,
the Notes, and each other applicable Loan Document. The Joining Subsidiary
hereby

 

 

6 

Insert this provision if the Joining Subsidiary does engage in the business of
selling new motor vehicles.

 

I-1



--------------------------------------------------------------------------------

ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement, the Notes, and each
other applicable Loan Document.

b. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Borrower contained in the Credit Agreement.

c. Obligations. Without limiting the generality of the terms of Sections l(a)
and (b) above or the terms of the Credit Agreement, the Joining Subsidiary
hereby jointly and severally, together with the other Borrowers, promises to
each Lender, the L/C Issuer and the Administrative Agent, the prompt payment and
performance of all Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by accelerations, or otherwise) strictly in accordance
with the terms thereof.

d. Assignment. Without limiting the generality of the terms of Sections l(a) and
(b) above or the terms of Article II of the Credit Agreement, the Joining
Subsidiary hereby irrevocably designates, appoints, authorizes and directs the
Revolving Borrower (including each Responsible Officer of the Revolving
Borrower) to act on behalf of the Joining Subsidiary for the purposes set forth
in said Article II or any other provisions of the Credit Agreement or any other
Loan Document, including without limitation the purpose of giving Requests for
Credit Extensions and otherwise giving and receiving such notices and
notifications and taking all such other actions contemplated by Article II or
any other provision of the Credit Agreement or any other Loan Document.]7

[2]. Subsidiary Guaranty Agreement.

a. Joinder. The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
“Guarantor” and bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which any Guarantor is subject thereunder,
including without limitation the joint and several, unconditional, absolute,
continuing and irrevocable guarantee to the Administrative Agent for the benefit
of the Guaranteed Parties of the payment and performance in full of the
Guaranteed Liabilities (as defined in the Subsidiary Guaranty Agreement) whether
now existing or hereafter arising, all with the same force and effect as if the
Joining Subsidiary were a signatory to the Subsidiary Guaranty Agreement.

b. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Guarantor contained in the Subsidiary
Guaranty Agreement.

[3]. Miscellaneous.

a. Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this

 

 

7 

Insert this provision if the Joining Subsidiary does engage in the business of
selling new motor vehicles.

 

I-2



--------------------------------------------------------------------------------

Joinder Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner, and deemed received, as provided for in the Credit Agreement.

b. Severability. Whenever possible, each provision of this Joinder Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Joinder Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Joinder Agreement. This Joinder
Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents, which, taken together, set forth the
complete understanding and agreement of the Administrative Agent and the Lenders
and the Joining Subsidiary with respect to the matters referred to herein and
therein.

c. Successors and Assigns. This Joinder Agreement and all obligations of the
Joining Subsidiary hereunder shall be binding upon the successors and assigns of
the Joining Subsidiary (including any debtor-in-possession on behalf of the
Joining Subsidiary) and shall, together with the rights and remedies of the
Administrative Agent, for the benefit of the Guaranteed Parties, hereunder,
inure to the benefit of the Administrative Agent and the Guaranteed Parties, all
future holders of any instrument evidencing any of the Obligations and their
respective successors and assigns. No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Obligations or any portion thereof or interest therein
shall in any manner affect any Lien granted to the Administrative Agent, for the
benefit of the Guaranteed Parties, under any Loan Document. The Joining
Subsidiary may not assign, sell, hypothecate or otherwise transfer any interest
in or obligation under this Joinder Agreement.

d. Counterparts. This Joinder Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally valid.
Without limiting the foregoing provisions of this Section [3](d), the provisions
of Section 10.10 of the Credit Agreement shall be applicable to this Joinder
Agreement.

e. Section Titles. The Section titles contained in this Joinder Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

f. Delivery. The Joining Subsidiary hereby irrevocably waives notice of
acceptance of this Joinder Agreement and acknowledges that the Obligations are
and shall be deemed to be incurred, and credit extensions under the Loan
Documents made and maintained, in reliance on this Joinder Agreement and the
Joining Subsidiary’s joinder as a party to [the Credit Agreement]8 and the
Subsidiary Guaranty Agreement as herein provided.

g. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 10.14
and 10.15 of the Credit Agreement are hereby incorporated by reference as if
fully set forth herein.

 

 

8 

Insert this provision if the Joining Subsidiary does engage in the business of
selling new motor vehicles.

 

I-3



--------------------------------------------------------------------------------

[Signature pages follow.]

IN WITNESS WHEREOF, the Joining Subsidiary has duly executed and delivered this
Joinder Agreement as of the day and year first written above.

 

JOINING SUBSIDIARY:   By:     Name:     Title:    

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF DESIGNATED BORROWER NOTICE

Date:                 ,             

 

To: CarMax, Inc.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.15
of that certain Credit Agreement, dated as of August 26, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among CarMax Auto Superstores, Inc., a Virginia
corporation, as Revolving Borrower, CarMax, Inc., a Virginia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer, Swing Line Lender and New Vehicle Swing Line
Lender, and JPMorgan Chase Bank, N.A., as L/C Issuer and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [                                    ] shall be
a Designated Borrower and may receive New Vehicle Swing Line Loans for its
account on the terms and conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:     Title:    

 

J-1

Form of Designated Borrower Notice



--------------------------------------------------------------------------------

EXHIBIT K

OPINION MATTERS

See attached.

[EXHIBIT K was not attached to executed Credit Agreement.]

 

K-1

Opinion Matters